Exhibit 10.4


SINGLE-TENANT LEASE

        This Lease is made as of the 26th day of October, 2005, by and between
First Industrial Development Services, Inc., a Maryland corporation (“Landlord”)
and Applied Films Corporation, a Colorado corporation (“Tenant”).


W I T N E S S E T H

1.     Basic Provisions: In addition to other terms which are defined elsewhere
in this Lease or any Exhibits, the terms defined in the following subsections of
this Section 1 shall have the meaning set forth in such subsection whenever used
in this Lease.

        1.1 Building: 126,384 square foot building located on the real property
commonly known by the street address of 9586 I-25 Frontage Road, Longmont,
Colorado 80504.

        1.2 Premises: Approximately 126,384 square feet of space which is the
entire Building and all of the real property on which it is located, including
all improvements therein or to be provided by Landlord under the terms of this
Lease, commonly known by the street address of 9586 I-25 Frontage Road,
Longmont, Colorado 80504, as outlined on Exhibit A attached hereto. In addition
to Tenant’s rights to use and occupy the Premises as hereinafter specified,
Tenant shall have non-exclusive rights to the Common Areas (as defined in
Section 2.4 below) as hereinafter specified, but shall not have any rights to
the roof, exterior walls or utility raceways of the Building or to any other
buildings in the Building Complex.

        1.3 Building Complex: The Premises and the Building, the Common Areas
(as defined below), the land upon which they are located, along with all other
buildings and improvements thereon depicted on Exhibit B attached hereto and
made a part hereof.

        1.4 Parking: All unreserved vehicle parking spaces in the Building
Complex.

        1.5 Term: Five (5) years and six (6) months (“Primary Lease Term”)
commencing on the date of acquisition of the Building by Landlord (“Commencement
Date”), anticipated to be November 18, 2005, and ending a full five (5) years
and six (6) months thereafter (“Expiration Date”), anticipated to be May 17,
2011.

        1.6 Estimated Delivery Date: November 18, 2005.

        1.7 Base Rent:

Lease Year PSF/NNN Monthly Rent           Annual Rent Monthly Mgmt. Fee Months
1-12   $6 .35 $66,878 .20 $802,538 .40 $1,337 .56 Months 13-24  $6 .48 $68,247
.36 $818,968 .32 $1,364 .95 Months 25-36  $6 .61 $69,616 .52 $835,398 .24 $1,392
.33 Months 37-48  $6 .74 $70,985 .68 $851,828 .16 $1,419 .71 Months 49-60  $6
.87 $72,354 .84 $868,258 .08 $1,447 .10 Months 61-66  $7 .01 $73,829 .32
$885,951 .84 $1,476 .59


Upon the earlier to occur of: (i) the Commencement Date and (ii) November 18,
2005, Tenant shall pay $68,215.76 as Base Rent and Monthly Management Fee for
the first month’s Rent; provided, however, if the Commencement Date is not the
first of the month, then said amount shall be prorated. For the Primary Lease
Term Base Rent and the Monthly Management Fee shall be payable on the first day
of each month.

        1.8 Rentable Area: Approximately 126,384 square feet which is all
rentable space available for lease in the Building Complex. Unless otherwise
provided herein, any square footage set forth in this Lease or that may have
been used in calculating this Rent and/or Common Area Operating Expenses is an
approximation which Landlord and Tenant agree is reasonable and the Base Rent
and Tenant’s Share based thereon are not subject to revision whether or not the
actual square footage is more or less. Notwithstanding the foregoing, if there
is: (i) alteration to the Premises or the Building or Building Complex after the
Commencement Date; or (ii) any change in the designated Rentable Area of the
Building Complex, then Landlord shall have the exclusive discretion to
recalculate Tenant’s Share by substituting the revised approximate Rentable Area
of the Premises and/or the Building Complex in the calculation described above.
Any change in the approximate Rentable Area of the Premises or recalculated by
Landlord shall be effective, for purposes of calculating Tenant’s Share as of
the first day of the next calendar month after such change.

--------------------------------------------------------------------------------



        1.9 Tenant's Share of Common Area Operating Expenses: 100% (calculated
by dividing 126,384 by 126,384).

        1.10 Security Deposit: $50,000.00.

        1.11 Permitted Use: General office, manufacturing, assembly, production
and warehouse use.

        1.12 Guarantor. The obligations of the Tenant under this Lease are to be
guaranteed by none.

2.     Premises, Parking and Common Areas.

        2.1 Grant. Landlord hereby leases to Tenant, and Tenant hereby leases
from Landlord, the Premises, for the Primary Lease Term, at the rent and upon
all of the terms, covenants and conditions set forth in this Lease.

        2.2 Landlord Delivery. Landlord shall deliver the Premises to Tenant on
the Commencement Date in its current “AS IS” condition with no representations
or warranties whatsoever. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS LEASE,
LANDLORD HEREBY DISCLAIMS ANY EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY THAT
THE PREMISES ARE SUITABLE FOR TENANT’S INTENDED PURPOSE OR USE, WHICH DISCLAIMER
IS HEREBY ACKNOWLEDGED BY TENANT. THE TAKING OF POSSESSION BY TENANT SHALL BE
CONCLUSIVE EVIDENCE THAT TENANT: (i) ACCEPTS THE PREMISES, THE BUILDING AND
LEASEHOLD IMPROVEMENTS AS SUITABLE FOR THE PURPOSES FOR WHICH THE PREMISES WERE
LEASED; (ii) ACCEPTS THE PREMISES AND PROJECT AS BEING IN GOOD AND SATISFACTORY
CONDITION; (iii) WAIVES ANY DEFECTS IN THE PREMISES AND ITS APPURTENANCES
EXISTING NOW OR IN THE FUTURE; AND (iv) WAIVES ALL CLAIMS BASED ON ANY IMPLIED
WARRANTY OF SUITABILITY OR HABITABILITY.

        2.3 Acceptance of Premises. Tenant hereby acknowledges: (a) that it has
been advised to satisfy itself with respect to the condition of the Premises
including, but not limited to, the electrical and fire sprinkler systems,
security, environmental aspects, and compliance with the Americans with
Disabilities Act and applicable zoning, municipal, county, state and federal
laws, ordinances and regulations and any covenants or restrictions of record
(collectively, “Applicable Laws”) and the present and future suitability of the
Premises for Tenant’s intended use; (b) that Tenant has made such investigation
as it deems necessary with reference to such matters, is satisfied with
reference thereto, and assumes all responsibility therefore as the same relate
to Tenant’s occupancy of the Premises and/or the terms of this Lease; and (c)
that neither Landlord, nor any of Landlord’s agents, has made any oral or
written representations or warranties with respect to said matters other than as
set forth in this Lease. If Landlord has agreed to complete finish work in the
Premises, such work shall be completed in accordance with Exhibit C attached
hereto and made a part hereof (the “Work Agreement”), and such work may be
referred to herein as “Landlord’s Work”. Except as set forth expressly in the
Work Agreement, Landlord shall have no obligation for completion of remodeling
of the Premises and shall Tenant accept the Premises in its “AS IS” condition.

2

--------------------------------------------------------------------------------



        2.4 Common Areas. The term “Common Areas” is defined as all areas and
facilities outside the Premises and within the exterior boundary line of the
Building Complex that are provided and designated by the Landlord from time to
time for the general non-exclusive use of Landlord, Tenant and other tenants of
the Building Complex and their respective employees, suppliers, shippers,
customers, contractors and invitees, including parking areas, utility rooms,
loading and unloading areas, trash areas, roadways, sidewalks, walkways,
parkways, driveways and landscaped areas. Landlord hereby grants to Tenant, for
the benefit of Tenant and its employees, suppliers, shippers, contractors,
customers and invitees, during the Primary Lease Term the non-exclusive right to
use, in common with others entitled to such use, the Common Areas as they exist
from time to time, subject to any rights, powers, and privileges reserved by
Landlord under the terms hereof or under the terms of any rules and regulations
or restrictions governing the use of the Building Complex. Under no
circumstances shall the right therein granted to use the Common Areas be deemed
to include the right to store any property, temporarily or permanently, in the
Common Areas. Any such storage shall be permitted only by the prior written
consent of Landlord or Landlord’s designated agent, which consent may be revoked
at any time. In the event that any unauthorized storage shall occur, then
Landlord shall have the right, without notice, in addition to such other rights
and remedies that it may have, to remove the property and charge the cost to
Tenant, which cost shall be immediately payable upon demand by Landlord.
Landlord or such other person(s) as Landlord may appoint shall have the
exclusive control and management of the Common Areas and shall have the right,
from time to time, to establish, modify, amend and enforce reasonable rules and
regulations with respect thereto. Landlord shall have the right, in Landlord’s
sole discretion, from time to time: (i) to make changes to the Common Areas,
including, without limitation, changes in the location, size, shape and number
of driveways, entrances, parking spaces, parking areas, loading and unloading
areas, ingress, egress, direction of traffic, landscaped areas and walkways;
(ii) to close temporarily any of the Common Areas for maintenance purposes so
long as reasonable access to the Premises remains available; (iii) to designate
other land outside the boundaries of the Building Complex to be a part of the
Common Areas; (iv) to add additional building and improvements to the Common
Areas; (v) to use the Common Areas while engaged in making additional
improvements, repairs or alterations to the Building Complex, or any portion
thereof; and (vi) to do and perform such other acts and make such other changes
in, to or with respect to the Common Areas and Building Complex as Landlord may,
in the exercise of sound business judgment deem to be appropriate.

        2.5 Parking. Tenant shall be entitled to use the number of unreserved
parking spaces specified in Section 1.4 on those portions of the Common Areas
designated from time to time by Landlord for parking. Tenant shall not use more
parking spaces than said number. Said parking spaces shall be used for parking
by vehicles no larger than full-size passenger automobiles or pick-up trucks,
herein called “Permitted Size Vehicles.” Vehicles other than Permitted Size
Vehicles shall be parked and loaded or unloaded as directed by Landlord in the
Rules and Regulations issued by Landlord. Tenant shall not permit or allow any
vehicles that belong to or are controlled by Tenant or Tenant’s employees,
suppliers, shippers, customers, contractors or invitees to be loaded, unloaded,
or parked in areas other than those designated by Landlord for such activities.
If Tenant permits or allows use of the prohibited areas, then Landlord shall
have the right, without notice, in addition to such other rights and remedies
that it may have, to remove or tow away the vehicle involved and charge the cost
to Tenant, which cost shall be immediately payable upon demand by Landlord.

3.     Term.

        3.1 Term. The Commencement Date, Expiration Date and Primary Lease Term
of this Lease are as specified in Section 1.5.

        3.2 Delivery Date. If a Delivery Date is specified in Section 1.6 and if
Tenant totally or partially occupies the Premises after the Delivery Date but
prior to the Commencement Date, the obligation to pay Base Rent shall be abated
for the period of such early occupancy. All other terms of this Lease, however
(including but not limited to the obligations to pay Tenant’s Share of Common
Area Operating Expenses and to carry the insurance required in the Lease) shall
be in effect during such period.

        3.3 Delay in Possession. If for any reason Landlord cannot deliver
possession of the Premises to Tenant by the Estimated Delivery Date, if one is
specified in Section 1.6, or if no Delivery Date is specified, by the
Commencement Date, Landlord shall not be subject to any liability therefor, nor
shall such failure affect the validity of this Lease, or the obligations of
Tenant hereunder, or extend the Primary Lease Term hereof; but in such case,
Tenant shall not, except as otherwise provided herein, be obligated to pay Base
Rent or perform any other obligation of Tenant under the terms of this Lease
until Landlord delivers possession of the Premises to Tenant. The delay of said
date shall be in full satisfaction of any claims Tenant might otherwise have as
a result of such delay. In order to place in writing the exact Commencement Date
and Expiration Date of the Lease, the parties agree to execute a supplemental
agreement to become a part hereof setting forth such dates as determined under
the provisions of this Section 3.3.

3

--------------------------------------------------------------------------------



        3.4 Lease Year. “Lease Year” as used in this Lease shall be defined as
each twelve (12) month period beginning with the Commencement Date or any
anniversary thereof and ending on the immediately preceding day one year later.

4.     Rent.

        4.1 Base Rent. Tenant shall pay Base Rent and other rent or charges, as
the same may be adjusted from time to time, to Landlord in lawful money of the
United States, without offset or deduction on or before the day on which it is
due under the terms of this Lease. Base Rent and all other rent and charges for
the period during the term hereof which is for less than one full month shall be
prorated based upon the actual number of days of the month involved. Payment of
Base Rent and other charges shall be made to Landlord at its address stated
herein or to such other persons or at such other addresses as Landlord may from
time to time designate in writing to Tenant.

        4.2 Property Taxes, Insurance and Management Fees. Tenant shall pay to
Landlord during the term hereof, in addition to the Base Rent, Tenant’s Share
(as specified in Section 1.9) of all Property Taxes, Insurance and Management
Fees, as hereinafter defined, during each calendar year of the Primary Lease
Term, in accordance with the following provisions:

          (a)        “Property Taxes, Insurance and Management Fees” are
defined, for purposes of this Lease, as the insurance premiums and Real Property
Taxes paid for by Landlord and to be reimbursed by Tenant pursuant to Sections 9
and 11 hereof (collectively, the “Property Taxes and Insurance”), and a property
management fee equal to the amounts set forth in Section 1.7.


          (b)        Tenant’s Share of Property Taxes and Insurance shall be
payable by Tenant within ten (10) days after a reasonably detailed statement of
actual expenses is presented to Tenant by Landlord. Management Fees shall be
paid monthly, in advance, in accordance with the table set forth in Section 1.7.
At Landlord’s option, however, an amount may be estimated by Landlord from time
to time of Tenant’s Share of annual Property Taxes and Insurance and the same
shall be payable monthly, as Landlord shall designate, during each calendar year
on the same day as the Base Rent is due hereunder. If during any particular
calendar year, there is a change in the information on which Landlord based the
estimate upon which Tenant is then making its estimated Property Tax, and
Insurance payments so that such estimate furnished to Tenant is no longer
accurate, Landlord shall be permitted to revise such estimate from time to time
(but no more than twice in any calendar year) by notifying Tenant and there
shall be such adjustments made in the monthly amount of Tenant’s Share on the
first day of the month following the serving of such statement to Tenant.
Landlord shall deliver to Tenant after the expiration of each calendar year a
reasonably detailed statement showing Tenant’s Share of the actual Property
Taxes and Insurance incurred during the preceding year. If Tenant’s payments
under this Section 4.2(b) during said preceding calendar year exceed Tenant’s
Share as indicated on said statement, Tenant shall be credited the amount of
such overpayment against Tenant’s Share of Property Taxes and Insurance next
becoming due. If Tenant’s payments under this Section 4.2(b) during said
preceding year were less than Tenant’s Share as indicated on said statement,
Tenant shall pay to Landlord the amount of the deficiency within thirty (30)
days after delivery by Landlord to Tenant of said statement. Landlord’s failure
to deliver statement of Tenant’s share within one hundred and twenty (120) days
shall not relieve Tenant of the obligation to pay sums otherwise due. Tenant’s
obligation to pay Tenant’s Share of Property Taxes, Insurance and Management
Fees shall survive the expiration or termination of the Lease or the early
termination of Tenant’s right to occupy the Premises.


          (c)        Tenant shall have the right to review Landlord’s books and
records relating to Property Taxes, Insurance and Management Fees. Tenant shall
conduct such review at its own expense and shall perform such review in a manner
that does not unreasonably interfere with the conduct of Landlord’s business. In
the event that such review reveals that Tenant’s Share of Property Taxes,
Insurance and Management Fees has been overstated, Landlord shall promptly
reimburse to Tenant the amount of such overpayment within ten (10) days after
notice thereof from Tenant to Landlord. In addition, if any such review reveals
that Tenant’s Share of Property Taxes, Insurance and Management Fees were
misstated by three percent (3%) or more, Landlord shall reimburse Tenant for the
cost of Tenant’s review within ten (10) days after receipt of written demand
from Tenant.


4

--------------------------------------------------------------------------------



5.     Security Deposit. Upon the earlier to occur of: (i) the Commencement Date
and (ii) November 18, 2005, Tenant shall deposit with Landlord the Security
Deposit set forth in Section 1.10 as security for Tenant’s faithful performance
of Tenant’s obligations under this Lease. Upon the occurrence of an Event of
Default, Landlord may use, apply or retain all or any portion of said Security
Deposit for the payment of any amount due Landlord or to reimburse or compensate
Landlord for any liability, cost, expense, loss or damage (including attorneys’
fees) which Landlord may suffer or incur by reason thereof. If Landlord uses or
applies all or any portion of said Security Deposit, Tenant shall within ten
(10) days after written request therefore deposit monies with Landlord
sufficient to restore said Security Deposit to the full amount required by this
Lease. Landlord shall not be required to keep all or any part of the Security
Deposit separate from its general accounts. Landlord shall, within sixty (60)
days after the expiration of the Primary Lease Term hereof and after Tenant has
vacated the Premises, return to Tenant (or, at Landlord’s option, to the last
assignee, if any, of Tenant’s interest herein), that portion of the Security
Deposit not used by Landlord to return the Premises to its original condition
(normal wear and tear excluded) at the termination of Lease, or applied by
Landlord. No part of the Security Deposit shall be considered to be held in
trust, to bear interest or other increment for its use, or to be prepayment for
any monies to be paid by Tenant under this Lease. At Landlord’s election,
Landlord may elect to have the Security Deposit held by Landlord’s manager in a
separate security deposit, trust, trustee or escrow account established and
maintained by such manager with respect to certain security deposits of tenants
within the Building Complex. Unless Tenant is so notified, (i) Landlord will
hold the Security Deposit and be responsible for its return; and (ii) Tenant may
request return of the Security Deposit by giving Landlord written notice in
accordance with the provisions of the Lease, and Landlord’s manager, if any,
agrees that in the event of a dispute over the ownership of the Security
Deposit, the manager will not wrongfully withhold Landlord’s true name and
current mailing address from Tenant. Landlord may deliver the funds deposited
herein by Tenant to the purchaser of Landlord’s interest in the Premises in the
event such interest be sold, provide Tenant the name and address of the
transferee and thereupon, Landlord shall be discharged from further liability
with respect to such deposit. If the claims of Landlord exceed said Security
Deposit, Tenant shall remain liable for the balance of such claims.

6.     Use.

        6.1 Permitted Use.

          (a)                Tenant shall use and occupy the Premises only for
the Permitted Use set forth in Section 1.11 and for no other purpose. Tenant
shall not use or permit the use of the Premises in a manner that is unlawful,
creates waste or a nuisance, or that disturbs owners and/or occupants of, or
causes damage to the Premises or neighboring premises or properties.


          (b)                Landlord hereby agrees to not unreasonably withhold
or delay its consent to any written request by Tenant, Tenant’s assignees or
subtenants, and by prospective assignees and subtenants of Tenant, its assignees
and subtenants, for a modification of said Permitted Use so long as the same
will not impair the structural integrity of the improvements on the Premises or
in the Building or the mechanical or electrical systems therein does not
conflict with uses by other tenants, is not significantly more burdensome to the
Premises or the Building and the improvements thereon, and is otherwise
permissible pursuant to this Section 6. If Landlord elects to withhold such
consent, Landlord shall within five (5) business days after such request give a
written notification of same, which notice shall include an explanation of
Landlord’s reasonable objections to the change in use.


5

--------------------------------------------------------------------------------



7.     Hazardous Substances.

        7.1 Consent. The term “Hazardous Substance” as used in this Lease shall
mean any product, substance, chemical, material or waste whose presence, nature,
quantity and/or intensity of existence, use, manufacture, disposal,
transportation, spill, release or effect, either by itself or in combination
with other materials expected to be on the Premises, is either: (i) potentially
injurious to the public health, safety or welfare, the environment, or the
Premises; (ii) regulated or monitored by any governmental authority; or (iii) a
basis for potential liability of Landlord to any governmental agency or third
party under any applicable statute or common law theory. Hazardous Substance
shall include, but not be limited to hydrocarbons, petroleum gasoline, crude oil
or any products or by-products thereof. Tenant shall not engage in any activity
in or about the Premises which constitutes a Reportable Use (as hereinafter
defined) of Hazardous Substances without the express prior written consent of
Landlord and compliance in a timely manner (at Tenant’s sole cost and expense)
with all Applicable Requirements (as defined in Section 7.4). “Reportable Use”
shall mean (i) the installation or use of any above or below ground storage
tank; (ii) the generation, possession, storage, use, transportation, or disposal
of a Hazardous Substance that requires a permit from, or with respect to which a
report, notice, registration or business plan is required to be filed with, any
governmental authority; and (iii) the presence in, on or about the Premises of a
Hazardous Substance with respect to which any Applicable Laws require that a
notice be given to persons entering or occupying the Premises or neighboring
properties. Notwithstanding the foregoing, Tenant may, without Landlord’s prior
consent but upon notice to Landlord and in compliance with all Applicable
Requirements, use any ordinary and customary materials reasonably required to be
used by Tenant in the normal course of the Permitted Use, so long as such use is
not a Reportable Use and does not expose the Premises or neighboring properties
to any meaningful risk of contamination or damage or expose Landlord to any
liability therefor. In addition, Landlord may (but without any obligation to do
so) condition its consent to any Reportable Use of any Hazardous Substance by
Tenant upon Tenant’s giving Landlord such additional assurances as Landlord, in
its reasonable discretion, deems necessary to protect itself, the public, the
Premises and the environment against damage, contamination or injury and/or
liability therefor including but not limited to the installation (and, at
Landlord’s option, removal on or before Lease expiration or earlier termination
or the early termination of Tenant’s right to occupy the Premises) of reasonably
necessary protective modifications to the Premises (such as concrete
encasements) and/or the deposit of an additional Security Deposit under Section
5.

        7.2 Duty to Inform Landlord. If Tenant knows, or has reasonable cause to
believe, that a Hazardous Substance has come to be located in, on, under or
about the Premises or the Building, other than as previously consented to by
Landlord, Tenant shall immediately give Landlord written notice thereof,
together with a copy of any statement, report, notice, registration,
application, permit, business plan, license, claim, action, or proceeding given
to, or received from, any governmental authority or private party concerning the
presence, spill, release, discharge of, or exposure to, such Hazardous Substance
including but not limited to all such documents as may be involved in any
Reportable Use involving the Premises. Tenant shall not cause or knowingly
permit any Hazardous Substance to be spilled or released in, on, under or about
the Premises (including, without limitation, through the plumbing or sanitary
sewer system).

        7.3 Indemnification. Tenant shall indemnify, protect, defend and hold
Landlord, its managers, members, officers, directors, agents, employees, lenders
and ground Landlord, if any, and the Premises, harmless from and against any and
all damages, liabilities, judgments, costs, claims, liens, expenses, penalties,
loss of permits and reasonable attorneys’ and consultants’ fees arising out of
or involving any Hazardous Substance brought onto the Premises by or for Tenant
or by anyone under Tenant’s control. Tenant’s obligations under this Section 7.3
shall include, but not be limited to, the effects of any contamination or injury
to any person, property or the environment created or suffered by Tenant, and
the cost of investigation (including reasonable consultants’ and attorneys’ fees
and testing), removal, remediation, restoration and/or abatement thereof, or of
any contamination therein involved, and shall survive the expiration or earlier
termination of this Lease or the early termination of Tenant’s right to occupy
the Premises. No termination, cancellation or release agreement entered into by
Landlord and Tenant shall release Tenant from its obligations under this Lease
with respect to Hazardous Substances, unless specifically so agreed by Landlord
in writing at the time of such agreement. The indemnification set forth above
shall survive the expiration or termination of this Lease or the early
termination of Tenant’s right to occupy the Premises.

6

--------------------------------------------------------------------------------



        7.4 Tenant’s Compliance with Requirements. Tenant shall at Tenant’s sole
cost and expense, fully, diligently and in a timely manner, comply with all
“Applicable Requirements,” which term is used in this Lease to mean all laws,
rules, regulations, ordinances, directives, covenants, easements and
restrictions of record, permits, the requirements of any applicable fire
insurance underwriter or rating bureau, relating to Tenant’s use of the Premises
(including but not limited to matters pertaining to (i) industrial hygiene, (ii)
environmental conditions on, in, under or about the Premises, including soil and
groundwater conditions; and (iii) the use, generation, manufacture, production,
installation, maintenance, removal, transportation, storage, spill, or release
of any Hazardous Substance), now in effect or which may hereafter come into
effect. Tenant shall immediately upon receipt, notify Landlord in writing (with
copies of any documents involved) of any threatened or actual claim, notice,
citation, warning, complaint or report pertaining to or involving failure by
Tenant or the Premises to comply with any Applicable Requirements.

        7.5 Inspection. Landlord, Landlord’s agents, employees, contractors and
designated representatives, and the holders of any mortgages, deeds of trust or
ground leases on the Premises (“Lenders”) shall have the right to enter the
Premises at any time in the case of an emergency, and otherwise at reasonable
times and upon at least twenty-four (48) hours advance notice, for the purpose
of inspecting the condition of the Premises and for verifying compliance by
Tenant with this Lease and all Applicable Requirements, and Landlord shall be
entitled to employ experts and/or consultants in connection therewith to advise
Landlord with respect to Tenant’s activities, including but not limited to
Tenant’s installation, operation, use, monitoring, maintenance, or removal of
any Hazardous Substance on or from the Premises. The costs and expenses of any
such inspections shall be paid by the party requesting same, unless a Default of
this Lease by Tenant or a violation of Applicable Requirements or a
contamination, caused or materially contributed to by Tenant, is found to exist
or to be imminent, or unless the inspection is requested or ordered by a
governmental authority as the result of any such existing or imminent violation
or contamination. In such case, Tenant shall upon request reimburse Landlord or
Landlord’s Lender, as the case may be, for the costs and expenses of such
inspections.

8.     Maintenance, Repairs, Utility Installations, Trade Fixtures and
Alterations.

        8.1 By Tenant.

          (a)        Subject to the provisions of Sections 10 and 15, Tenant
shall, at Tenant’s sole cost and expense and at all times, keep the Premises and
Building Complex and every part thereof in good order, condition and repair
(whether or not such portion of the Premises requiring repair, or the means of
repairing the same, are reasonably or readily accessible to Tenant, and whether
or not the need for such repairs occurs as a result of Tenant’s use, any prior
use, the elements or the age of such portion of the Premises), including,
without limiting the generality of the foregoing, all equipment or facilities
specifically serving the Premises; whether or not the equipment or facilities
are located within the Premises, such as such as plumbing, heating, air
conditioning and ventilating system, electrical lighting facilities, boilers,
fired or unfired pressure vessels, fire hose connections if within the Premises,
fixtures, interior walls, interior surfaces of exterior walls, ceilings, floors,
windows, doors serving the Premises, including overhead doors, dock bumpers,
dock pads, dock levelers, plate glass, skylights, landscaping, parking lots,
snowplowing, walkways and fire systems. Tenant, in keeping the Premises and
Building Complex in good order, condition and repair, shall exercise and perform
good maintenance practices. Tenant’s obligations shall include restorations,
replacements or renewals when necessary to keep the Premises and Building
Complex and all improvements thereon or a part thereof in good order, condition
and state of repair. Tenant shall be responsible for trash removal.


          (b)        Tenant shall, at Tenant’s sole cost and expense, procure
and maintain a contract, with copies to Landlord, customary form and substance
for and with a contractor specializing and experienced in the inspection,
maintenance and service of the heating, air conditioning and ventilation system
for the Premises. However, Landlord reserves the right, upon notice to Tenant,
to procure and maintain the preventative maintenance contract for the heating,
air conditioning and ventilating systems, and if Landlord so elects, Tenant
shall reimburse Landlord, upon demand, for the cost thereof.


          (c)        If Tenant fails to perform Tenant’s obligations under this
Section 8.1, Landlord may enter upon the Premises after twenty (20) days prior
written notice to Tenant (except in the case of an emergency, in which case no
notice shall be required), perform such obligations on Tenant’s behalf, and put
the Premises in good order, condition and repair.


7

--------------------------------------------------------------------------------



        8.2 By Landlord. Intentionally left blank.

        8.3 Utility Installations, Trade Fixtures, Alterations.

          (a)       Definitions, Consent Required. The term “Utility
Installations” is used in this Lease to refer to all air lines, power panels,
electrical distribution, security, fire protection systems, communications
systems, lighting fixtures, heating, ventilating and air conditioning equipment,
plumbing, and fencing in, on, or about the Premises. The term “Trade Fixtures”
shall mean Tenant’s machinery and equipment which can be removed without doing
material damage to the Premises. The term “Alterations” shall mean any
modification of the improvements on the Premises which are provided by Landlord
under the terms of this Lease, other than Utility Installations or Trade
Fixtures. “Tenant-Owned Alterations and/or Utility Installations” are defined as
Alterations and/or Utility Installations made by Tenant that are not yet owned
by Landlord pursuant to Section 8.4(a). Tenant shall not make nor cause to be
made any Alterations or Utility Installations in, on, under or about the
Premises without Landlord’s prior written consent. Tenant may, however, make
non-structural Utility Installations to the interior of the Premises (excluding
the roof) without Landlord’s consent but upon notice to Landlord, so long as
they are not visible from the outside of the Premises, do not involve
puncturing, relocating or removing the roof or any existing walls or changing or
interfering with the fire sprinkler or fire detection systems and the cumulative
cost thereof during the term of this Lease as extended does not exceed Two
Thousand Five Hundred Dollars ($2,500.00.)


          (b)       Consent. Any Alterations or Utility Installations that
Tenant shall desire to make and which require the consent of the Landlord shall
be presented to Landlord in written form with detailed plans. All consents given
by Landlord, whether by virtue of Section 8.3(a) or by subsequent specific
consent, shall be deemed conditioned upon: (i) Tenant acquiring all applicable
permits required by governmental authorities; (ii) the furnishing of copies of
such permits together with a copy of the plans and specifications for the
Alteration or Utility Installation to Landlord prior to commencement of the work
thereon; and (iii) the compliance by Tenant with all conditions of said permits
in a prompt and expeditious manner. Any Alterations or Utility Installations by
Tenant during the Primary Lease Term shall be done in a good and workmanlike
manner, with good and sufficient materials, and be in compliance with all
Applicable Requirements. Tenant shall promptly upon completion thereof furnish
Landlord with as-built plans and specifications therefor. Landlord may, (but
without obligation to do so) condition its consent to any requested Alteration
or Utility Installation that costs Two Thousand Five Hundred Dollars ($2,500.00)
or more upon Tenant providing Landlord with a lien and completion bond in an
amount equal to one and one-half times the estimated cost of such Alteration or
Utility Installation.


          (c)       Lien Protection. Tenant shall pay when due all claims for
labor or materials furnished or alleged to have been furnished to or for Tenant
at or for use on the Premises, which claims are or may be secured by any
mechanic’s or materialmen’s lien against the Premises or any interest therein.
Tenant shall give Landlord not less than ten (10) days’ notice prior to the
commencement of any work in, on, or about the Premises, and Landlord shall have
the right to post notices of non-responsibility in or on the Premises as
provided by law. If Tenant shall, in good faith, contest the validity of any
such lien, claim or demand, then Tenant shall, at its sole expense, defend and
protect itself, Landlord and the Premises against the same and shall pay and
satisfy any such adverse judgment that may be rendered thereon before the
enforcement thereof against the Landlord or the Premises. If Landlord shall
require, Tenant shall furnish to Landlord a surety bond satisfactory to Landlord
in an amount equal to one and one-half times the amount of such contested lien,
claim or demand, indemnifying Landlord against liability for the same, as
required by law for the holding of the Premises free from the effect of such
lien or claim. In addition, Landlord may require Tenant to pay Landlord’s
attorneys’ fees and costs in participating in such action if Landlord shall
decide it is to its best interest to do so.


8

--------------------------------------------------------------------------------



8.4     Ownership, Removal, Surrender, and Restoration.

          (a)       Ownership. Subject to Landlord’s right to require their
removal and to cause Tenant to become the owner thereof as hereinafter provided
in this Section 8.4, all Alterations and Utility Installations made to the
Premises by Tenant shall be the property of and owned by Tenant, but considered
a part of the Premises. Landlord may, at any time and at its option, elect in
writing to Tenant to be the owner of all or any specified part of the
Tenant-Owned Alterations and Utility Installations. Unless otherwise instructed
per Section 8.4(b) hereof, all Tenant-Owned Alterations and Utility
Installations shall, at the expiration or earlier termination of this Lease or
the early termination of Tenant’s right to occupy the Premises, become the
property of Landlord and remain upon the Premises and be surrendered with the
Premises by Tenant.


          (b)       Removal. Unless otherwise agreed in writing, and except for
any Tenant-Owned Alterations or Utility Installations which are part of the
Premises as of the Commencement Date, Landlord may require that any or all
Tenant-Owned Alterations or Utility Installations be removed by the expiration
or earlier termination of this Lease or at the early termination of Tenant’s
right to occupy the Premises, notwithstanding that their installation may have
been consented to by Landlord. Landlord may require the removal at any time of
all or any part of any Alterations or Utility Installations made without the
required consent of Landlord.


          (c)       Surrender/Restoration. Subject to the provisions of Sections
of 8.2, 8.4(b), 10 and 15, Tenant shall surrender the Premises by the end of the
last day of the Primary Lease Term or any earlier termination date, clean and
free of debris and in good operating order, condition and state of repair,
ordinary wear and tear excepted per the requirements of Exhibit D attached
hereto and incorporated herein by reference. Ordinary wear and tear shall not
include any damage or deterioration that would have been prevented by good
maintenance practice or by Tenant performing all of its obligations under this
Lease. Except as otherwise agreed or specified herein, the Premises, as
surrendered, shall include the Alterations and Utility Installations. The
obligation of Tenant shall include the repair of any damage occasioned by the
installation, maintenance or removal of Tenant’s Trade Fixtures, furnishings,
equipment, and Tenant-Owned Alterations and Utility Installations, as well as
the removal of any storage tank installed by or for Tenant, and the removal,
replacement, or remediation of any soil, material or ground water contaminated
by Tenant, all as may then be required by Applicable Requirements and/or good
practice. Tenant’s Trade Fixtures shall remain the property of Tenant and shall
be removed by Tenant subject to its obligation to repair and restore the
Premises per this Lease. Any Trade Fixtures, Alterations and/or Utility
Installations not removed upon the expiration of this Lease or upon the early
termination of Tenant’s right to occupy the Premises shall be deemed abandoned
and may be disposed of by Landlord, as Landlord may determine appropriate,
without further notice to Tenant. Tenant shall pay Landlord all expenses
incurred in connection with such items including, but not limited to, the costs
of repairing any damage to the Premises caused by removal of such items.
Tenant’s obligation hereunder shall survive the expiration or other termination
of the Lease or the early termination of Tenant’s right to occupy the Premises.


9.     Insurance; Indemnity.

        9.1 Payment of Premiums. The cost of the premiums for the insurance
policies maintained by Landlord under this Section 9 shall be a Common Area
Operating Expense pursuant to Section 4.2 hereof. Premiums for policy periods
commencing prior to, or extending beyond, the term of this Lease shall be
prorated to coincide with the corresponding Commencement Date or Expiration
Date.

        9.2 Liability Insurance.

          (a)       Carried by Tenant. Tenant shall obtain and keep in force
during the Primary Lease Term a Commercial General Liability policy of insurance
protecting Tenant, Landlord and any Lender(s) whose names have been provided to
Tenant in writing (as additional insureds) against claims for bodily injury,
personal injury and property damage based upon, involving or arising out of the
ownership, use, occupancy or maintenance of the Premises and all areas
appurtenant thereto. Such insurance shall be on an occurrence basis providing
single limit coverage in an amount not less than Three Million Dollars
($3,000,000) per occurrence with an “Additional Insured-Managers or Landlords of
Premises” endorsement and contain the “Amendment at the Pollution Exclusion”
endorsement for damage caused by heat, smoke or fumes from a hostile fire. The
policy shall not contain any intra-insured exclusions as between insured persons
or organizations, but shall include coverage for liability assumed under this
Lease as an “insured contract” for the performance of Tenant’s indemnity
obligations under this Lease. The limits of said insurance required by this
Lease or as carried by Tenant shall not, however, limit the liability of Tenant
nor relieve Tenant of any obligation hereunder. All insurance to be carried by
Tenant shall be primary to and not contributory with any similar insurance
carried by Landlord, whose insurance shall be considered excess insurance only.
In addition, Tenant shall maintain workers’ compensation insurance as is
required by state law.


9

--------------------------------------------------------------------------------



          (b)       Carried By Landlord. Subject to reimbursement of premiums as
described in Section 9.1, Landlord shall also maintain liability insurance
described in Section 9.2(a) above, in addition to and not in lieu of, the
insurance required to be maintained by Tenant. Tenant shall not be named as an
additional insured therein.


        9.3 Property Insurance. Subject to reimbursement of premiums as
described in Section 9.1, Landlord shall maintain property damage insurance on
such portions of the Building Complex from time to time which Landlord has the
obligation to maintain and repair under this Lease, above foundation walls,
insuring against loss or damage by fire or other casualty covered by a so-called
“special form” policy, in such amounts, and from companies and on such terms and
conditions as Landlord reasonably deems appropriate from time to time.
Tenant-Owned Alterations and Utility Installations, Trade Fixtures and Tenant’s
personal property shall be insured by Tenant pursuant to Section 9.4. Landlord
may also obtain and keep in force during the Primary Lease Term a policy or
policies in the name of Landlord, with loss payable to Landlord and any
Lender(s), insuring the loss of the full rental and other charges payable by all
tenants of the Building to Landlord for one year (including all Real Property
Taxes, insurance costs, all Common Area Operating Expenses and any scheduled
rental increases). Tenant shall pay for any increase in the premiums for the
property insurance of the Building and for the Common Areas or other buildings
in the Building Complex if said increase is caused by Tenant’s acts, omissions,
use or occupancy of the Premises.

        9.4 Tenant’s Property Insurance.  Subject to the requirements of Section
9.5, Tenant at its cost shall either by separate policy or, at Landlord’s
option, by endorsement to a policy already carried, maintain insurance coverage
on all of Tenant’s personal property, Trade Fixtures and Tenant Owned
Alterations and Utility Installations in, on, or about the Premises similar in
coverage to that carried by Landlord as the insuring party under Section 9.3. 
Such insurance shall be full replacement cost coverage.  The proceeds from any
such insurance shall be used by Tenant for the replacement of personal property
and the restoration of Trade Fixtures and Tenant Owned Alterations and Utility
Installations.  Upon request from Landlord, Tenant shall provide Landlord with
written evidence that such insurance is in force.  Tenant shall not do or permit
to be done anything which shall invalidate the insurance policies referred to in
this Section 9.  Tenant shall cause to be delivered to Landlord, within seven
(7) days after the earlier of the Delivery Date or the Commencement Date
evidence of the existence and amounts of, the insurance required under Section
9.2(a) and 9.4.  No such policy shall be cancelable or subject to modification
except after thirty (30) days’ prior written notice to Landlord.  Tenant shall
at least thirty (30) days prior to the expiration of such policies, furnish
Landlord with evidence of renewals or “insurance binders” evidencing renewal
thereof, or Landlord may order such insurance and charge the cost thereof to
Tenant, which amount shall be payable by Tenant to Landlord upon demand.

        9.5 Waiver. Tenant and Landlord each hereby release and relieve the
other, and waive their entire right to recover damages (whether in contract or
in tort) against the other, for loss or damage to their property or for any
business interruption arising out of or incident to the perils to the extent
such loss or damage or business interruption is coverable by a standard or
special form policy regardless of whether such insurance is carried or not, or
if so carried, payable to or protects Landlord or Tenant or both. The effect of
such releases and waivers of the right to recover damages shall not be limited
by the amount of insurance carried or required, or by any deductibles applicable
thereto. Landlord and Tenant agree to have their respective insurance companies
issuing property damage insurance waive any right to subrogation that such
companies may have against Landlord or Tenant, as the case may be, so long as
the insurance is not invalidated thereby.

        9.6 Indemnity. Except for Landlord's willful misconduct or gross
negligence, Tenant shall indemnify, protect, defend and hold harmless the
Premises, Landlord and its agents, employees, Landlord’s master or ground
Landlord, members, partners and Lenders, from and against any and all claims,
loss of rents and/or damages, costs, liens, judgments, penalties, loss of
permits, attorneys’ and consultants’ fees, expenses and/or liabilities arising
out of, involving, or in connection with, the occupancy of the Premises by
Tenant, the conduct of Tenant’s business, any act, omission or neglect of
Tenant, its agents, contractors, employees or invitees, and out of any Default
or breach by Tenant in the performance in a timely manner of any obligation on
Tenant’s part to be performed under this Lease. The foregoing shall include, but
not be limited to, the defense or pursuit of any claim or any action or
proceeding involved therein, and whether or not (in the case of claims made
against Landlord) litigated and/or reduced to judgment. In case any action or
proceeding be brought against Landlord by reason of any of the foregoing
matters, Tenant upon notice from Landlord shall defend the same at Tenant’s
expense by counsel reasonably satisfactory to Landlord and Landlord shall
cooperate with Tenant in such defense. Landlord need not have first paid any
such claim in order to be so indemnified. The provisions of this Section shall
survive the expiration or termination of this Lease or the early termination of
Tenant’s right to occupy the Premises.

10

--------------------------------------------------------------------------------



        9.7 Exemption of Landlord from Liability. Except for matters arising
from Landlord’s willful misconduct or gross negligence, Landlord shall not be
liable for injury or damage to the person or goods, wares, merchandise or other
property of Tenant, Tenant’s employees, contractors, invitees, customers, or any
other person in or about the Premises, whether such damage or injury is caused
by or results from fire, steam, electricity, gas, water or rain or from the
breakage, leakage, obstruction or other defects of pipes, fire sprinklers,
wires, appliances, plumbing, air conditioning or lighting fixtures, or from any
other cause, whether said injury or damage results from conditions arising upon
the Premises or upon other portions of the Building of which the Premises are a
part, from other sources or places, and regardless of whether the cause of such
damage or injury or the means of repairing the same is accessible or not.
Landlord shall not be liable for any damages arising from any act or neglect of
any other tenant of Landlord nor from the failure by Landlord to enforce the
provisions of any other lease in the Building Complex. Notwithstanding
Landlord’s negligence or breach of this Lease, Landlord shall under no
circumstances be liable for injury to Tenant’s business or for any loss of
income or profit therefrom, or for any consequential damages of Tenant.
Notwithstanding anything to the contrary contained herein, Landlord’s liability
under this Lease shall be limited to its interest in the Building Complex.

10.     Damage or Destruction.

        10.1 Total Damage. If the Premises or the Building shall be so damaged
by fire or other casualty as to render the Premises wholly untenantable and if
such damage shall be so great that a competent architect, in good standing,
selected by Landlord shall certify in writing to Landlord and Tenant within
sixty (60) days of said casualty that the Premises, with the exercise of
reasonable diligence, cannot be made fit for occupancy within 180 working days
from the happening thereof, then this Lease shall cease and terminate from the
date of the occurrence of such damage and Tenant shall thereupon surrender to
Landlord the Premises and all interest therein hereunder and Landlord may
reenter and take possession of the Premises and remove Tenant therefrom. Tenant
shall pay rent, duly apportioned, up to the time of such termination of this
Lease. If, however, the damage shall be such that said architect shall certify
within said sixty (60) day period that the Premises can be made tenantable
within said 180 day period, then, except as hereinafter provided, Landlord shall
repair the damage so done (to the extent of the Building Standard tenant finish
allowance then provided by Landlord to tenants in the Building) with all
reasonable speed.

        10.2 Partial Damage. If the Premises shall be slightly damaged by fire
or other casualty, but not so as to render the same wholly untenantable or to
require a repair period in excess of 180 days, then, Landlord, after receiving
notice in writing of the occurrence of the casualty, except as hereafter
provided, shall cause the same to be repaired to the extent of the base tenant
finish per the then-current standard allowance provided by Landlord to tenants
in the Building with reasonable promptness. If the estimated repair period as
established in accordance with the provisions of subparagraph 10.1 above exceeds
180 days, then the provisions of subparagraph 10.1 shall control notwithstanding
the fact that the Premises are not wholly untenantable.

        10.3 Building Damage. In case the Building throughout shall be so
injured or damaged, whether by fire or otherwise (though said Premises may not
be affected, or if affected, can be repaired within said 180 days), that, within
ninety (90) days after the happening of such injury, Landlord shall decide not
to reconstruct or rebuild said Building, then, notwithstanding anything
contained herein to the contrary, upon notice in writing to that effect given by
Landlord to Tenant within said ninety (90) days, Tenant shall pay the rent,
properly apportioned up to such date, this Lease shall terminate from the date
of delivery of said written notice, and both parties hereto shall be freed and
discharged of all further obligations hereunder.

11

--------------------------------------------------------------------------------



        10.4 Rent Abatement. Provided that the casualty is not due to the
willful misconduct or gross negligence of Tenant, Tenant’s agents, servants, or
employees, Tenant’s rent shall abate during any such period of repair and
restoration, but only to the extent of any recovery by Landlord under its rental
insurance related to the Premises in the same proportion that the part of the
Premises rendered untenantable bears to the whole.

11.     Real Property Taxes.

        11.1 Payment of Taxes. Landlord shall pay the Real Property Taxes, as
defined in Section 11.2, applicable to the Building Complex, and except as
otherwise provided in Section 11.3, any such amounts shall be included in the
calculation of Common Area Operating Expenses in accordance with the provisions
of Section 4.2.

        11.2 Real Property Tax Definition. As used herein, the term “Real
Property Taxes” shall include any form of real estate tax or assessment,
general, special, ordinary or extraordinary, and any license fee, commercial
rental tax, improvement bond or bonds, levy or tax (other than inheritance,
personal income or estate taxes) imposed upon the Building Complex by any
authority having the direct or indirect power to tax, including any city, state
or federal government, or any school, agricultural, sanitary, fire, street,
drainage, or other improvement district thereof, levied against any legal or
equitable interest of Landlord in the Building Complex or any portion thereof,
Landlord’s right to rent or other income therefrom, and/or Landlord’s business
of leasing the Premises, excluding, however, any state or federal income taxes
owed by Landlord. The term “Real Property Taxes” shall also include any tax,
fee, levy, assessment or charge, or any increase therein, imposed by reason of
events occurring, or changes in Applicable Law taking effect, during the Primary
Lease Term, including but not limited to a change in the ownership of the
Building Complex or in the improvements thereon, the execution of this Lease, or
any modification, amendment or transfer thereof, and whether or not contemplated
by the Parties, any reasonable expenses incurred by Landlord in contesting such
taxes or assessment and/or the assessed value of the Property. In calculating
Real Property Taxes for any calendar year, the Real Property Taxes for any real
estate tax year shall be included in the calculation of Real Property Taxes for
such calendar year based upon the number of days which such calendar year and
tax year have in common. Real Property Taxes for any partial calendar year shall
be prorated.

        11.3 Additional Improvements. Common Area Operating Expenses shall not
include Real Property Taxes specified in the tax assessor’s records and work
sheets as being caused by additional improvements placed upon the Building
Complex by other tenants or by Landlord for the exclusive enjoyment of such
other tenants. Notwithstanding Section 11.1 hereof, Tenant shall, however, pay
to Landlord at the time Common Area Operating Expenses are payable under Section
4.2, the entirety of any increase in Real Property Taxes if assessed solely by
reason of Alterations, Trade Fixtures or Utility Installations placed upon the
Premises by Tenant or at Tenant’s request.

        11.4 Joint Assessment. If the Building is not separately assessed, Real
Property Taxes allocated to the Building shall be an equitable proportion of the
Real Property Taxes for all of the land and improvements included within the tax
parcel assessed, such proportion to be determined by Landlord from the
respective valuations assigned in the assessor’s work sheets or such other
information as may be reasonably available. Landlord’s reasonable determination
thereof, in good faith, shall be conclusive.

        11.5 Tenant’s Taxes. Tenant shall pay prior to delinquency all taxes
assessed against and levied upon Tenant-Owned Alterations and Utility
Installations, Trade Fixtures, furnishings, equipment and all personal property
of Tenant contained in the Premises or stored within the Building Complex. When
possible, Tenant shall cause its Tenant-Owned Alterations and Utility
Installations, Trade Fixtures, furnishings, equipment and all other personal
property to be assessed and billed separately from the real property of
Landlord. If any of Tenant’s said property shall be assessed with Landlord’s
real property, Tenant shall pay Landlord the taxes attributable to Tenant’s
property within ten (10) days after receipt of a written statement setting forth
the taxes applicable to Tenant’s property. In addition, Tenant shall pay all
taxes, including, without limitation, workers’ compensation, general license or
franchise taxes and rent taxes, if any, which may be required for the conduct of
Tenant’s business.

12

--------------------------------------------------------------------------------



12.     Utilities. Tenant shall pay directly for all utilities and services
supplied to the Premises, including but not limited to electricity, telephone,
security, gas and cleaning of the Premises, together with any taxes thereon. If
any such utilities or services are not separately metered to the Premises or
separately billed to the Premises, Tenant shall pay to Landlord a reasonable
proportion to be determined by Landlord of all such charges jointly metered or
billed with other premises in the Building, in the manner and within the time
periods set forth in Section 4.2(d). In addition, Tenant shall reimburse
Landlord for the reasonable costs incurred by Landlord in providing services
which are shared by more than one tenant after ordinary business hours,
including, without limitation, the costs for materials, additional wear and tear
on equipment, utility charges and labor (including fringe benefits and overhead
costs). Computation for Landlord’s costs for providing such services will be
made by Landlord’s engineer, based on such engineer’s survey of Tenant’s excess
usage.

13.     Assignment and Subletting.

        13.1 Landlord’s Consent Required.

          (a)        Tenant shall not voluntarily or by operation of law assign,
transfer, mortgage or otherwise transfer or encumber (collectively, “assign”)
all or any part of Tenant’s interest in this Lease or in the Premises without
Landlord’s prior written consent, which consent will not unreasonably be
withheld provided that (i) Tenant has complied with the provisions of this
subparagraph and Landlord has declined to exercise its rights thereunder; (ii)
the proposed assignee is engaged in a business in the Premises which will be
used in a manner which is in keeping with the then standards of the Building
Complex and does not conflict with any exclusive use rights granted to any other
tenant; (iii) the proposed assignee has reasonable financial worth in light of
the responsibilities involved and Tenant shall have provided Landlord with
reasonable evidence thereof; (iv) there is no Event of Default hereunder at the
time Tenant makes its request for such consent; (v) the proposed assignee is not
a governmental or quasi-governmental agency; or (vi) the proposed assignee is
not a tenant under or is not currently negotiating a lease with Landlord in any
building owned by Landlord in the Denver metropolitan area (including in the
Building Complex). Notwithstanding anything contained in Section 13 to the
contrary, in the event Tenant requests Landlord’s consent to assign its interest
in this Lease, Landlord shall have the right to (x) consent to such assignment
in its reasonable discretion as described in the preceding sentences; (y) refuse
to grant such consent in Landlord’s reasonable discretion based upon the
criteria described above; or (z) refuse to grant such consent and terminate this
Lease as to the portion of the Premises with respect to which such consent was
requested; provided, however, if Landlord refuses to grant such consent and
elects to terminate the Lease as to such portion of the Premises, Tenant shall
have the right within fifteen (15) days after Landlord’s exercise of its right
to terminate to withdraw Tenant’s request for such consent and remain in
possession of the Premises under the terms and conditions hereof. In the event
the Lease is terminated as set forth herein, such termination shall be effective
as of the date set forth in a written notice from Landlord to Tenant, which date
shall in no event be more than thirty (30) days following such notice. If
Landlord exercises its right to recapture any or all of the Premises pursuant to
this Section 13.1(a), in no event shall Tenant be entitled to any proceeds
derived from or relating to (directly or indirectly) any assignment of this
Lease, or any sublease or sub-sublease by Landlord of any or all of the
Premises. Tenant hereby agrees that in the event it desires to assign this Lease
to any party, in whole or in part, Tenant shall notify Landlord not less than
thirty (30) days prior to the date Tenant desires to assign this Lease
(“Tenant’s Notice”). Tenant’s Notice shall set forth a description of the
Premises to be assigned and the terms and conditions on which Tenant desires to
assign this Lease. Landlord shall have thirty (30) days following receipt of
Tenant’s Notice to exercise Landlord’s rights pursuant to (x), (y) and (z)
above. If Landlord consents to such assignment, and if for any reason Tenant is
unable to assign the applicable portion of its interest in this Lease on the
terms and conditions contained in Tenant’s Notice within one hundred and twenty
(120) days following its original notice to Landlord, Tenant agrees to reoffer
the Premises to Landlord in accordance with the provisions hereof prior to
assigning the same to any third party. Notwithstanding the foregoing, Landlord’s
consent shall not be required for an assignment to an assignee who meets all of
the following conditions as reasonably determined by Landlord and established
under generally accepted accounting principles consistently applied at the time
of the proposed assignment (“Permitted Assignee”). The Permitted Assignee shall
(i) have a tangible net worth of $150 million or more; (ii) have on hand at the
time of the proposed assignment cash and cash equivalents of $20.6 million or
more; (iii) have total debt of less than 15.6% of total assets; (iv) have a
profit margin of 3.1% or greater; (v) have a return on assets of 2.6% or higher,
and, (vi) if the Permitted Assignee is rated by S&P or Moody’s, the long term
debt rating must be investment grade. If the Permitted Assignee satisfies each
of the foregoing criteria and executes an express assumption of liability
hereunder, Tenant shall be released from any liability under this Lease arising
after the effective date of such assignment. All other assignments shall require
Landlord’s written consent, which shall not be unreasonably withheld,
conditioned, or delayed (as specified in Section 13.1).


13

--------------------------------------------------------------------------------



          (b)        Tenant shall not sublease all or any portion of the
Premises without Landlord’s prior written consent, which shall not be
unreasonably withheld, delayed or conditioned.


          (c)        Intentionally left blank.


          (d)        An assignment or subletting of Tenant’s interest in this
Lease without Landlord’s specific prior written consent shall, at Landlord’s
option, be a Default curable after notice per Section 13.1, or a non-curable
Default without the necessity of any notice and grace period. If Landlord elects
to treat such unconsented assignment or subletting as a non-curable Default,
Landlord shall have the right to either: (i) terminate this Lease, or (ii) upon
thirty (30) days written notice (“Landlord’s Notice”), increase the monthly Base
Rent for the Premises to the greater of the then fair market rental value of the
Premises or one hundred ten percent (110%) of the Base Rent then in effect.
Pending determination of the new fair market rental value, if disputed by
Tenant, Tenant shall pay the amount set forth in Landlord’s Notice, with any
overpayment credited against the next installment(s) of Base Rent coming due,
and any underpayment for the period retroactively to the effective date of the
adjustment being due and payable immediately upon the determination thereof.
Further, in the event of such Default and rental adjustment, (i) the purchase
price of any option to purchase the Premises held by Tenant shall be subject to
similar adjustment to the then fair market value as reasonably determined by
Landlord (without the Lease being considered an encumbrance or any deduction for
depreciation or obsolescence, and considering the Premises at its highest and
best use and in good condition) or one hundred ten percent (110%) of the price
previously in effect; (ii) any index-oriented rental or price adjustment
formulas contained in this Lease shall be adjusted to require that the base
index be determined with reference to the index applicable to the time of such
adjustment; and (iii) any fixed rental adjustments scheduled during the
remainder of the Lease term shall be increased in the same ratio as the new
rental bears to the Base Rent in effect immediately prior to the adjustment
specified in Landlord’s Notice.


          (e)        Tenant’s remedy for any breach of this Section 13.1 by
Landlord shall be limited to compensatory damages and/or injunctive relief.


13.2     Terms and Conditions Applicable to Assignment and Subletting.

          (a)        Regardless of Landlord’s consent, other than to a Permitted
Assignee, any assignment or subletting shall not (i) be effective without the
express written assumption by assignee or subtenant of the obligations of Tenant
under this Lease; (ii) release Tenant of any obligations hereunder; nor (iii)
alter the primary liability of Tenant for the payment of Base Rent and other
sums due Landlord hereunder or for the performance of any other obligations to
be performed by Tenant under this Lease.


          (b)        Landlord may accept any rent or performance of Tenant’s
obligations from any person other than Tenant pending approval or disapproval of
an assignment. Neither a delay in the approval or disapproval of such assignment
nor the acceptance of any rent for performance shall constitute a waiver or
estoppel of Landlord’s right to exercise its remedies for the Default or breach
by Tenant of any of the terms, covenants or conditions of this Lease. Acceptance
of rent by Landlord from anyone other than Tenant shall not be construed as a
waiver by Landlord, nor as a release of Tenant, but the same shall be taken to
be a payment on account of Tenant.


14

--------------------------------------------------------------------------------



          (c)        The consent of Landlord to any assignment or subletting
shall not constitute a consent to any subsequent assignment or subletting by
Tenant or to any subsequent or successive assignment or subletting by the
assignee or subtenant. However Landlord may consent to subsequent sublettings
and assignments of the sublease or any amendments or modifications thereto
without notifying Tenant or anyone else liable under this Lease or the sublease
and without obtaining their consent, and such action shall not relieve such
persons from liability under this Lease or the sublease.


          (d)        In the event of any Default of Tenant’s obligations under
this Lease, Landlord may proceed directly against Tenant, any Guarantors or
anyone else responsible for the performance of the Tenant’s obligations under
this Lease, including any subtenant, without first exhausting Landlord’s
remedies against any other person or entity responsible therefor to Landlord, or
any security held by Landlord.


          (e)        Each request for consent to an assignment or subletting
shall be in writing, accompanied by information relevant to Landlord’s
determination as to the financial and operational responsibility and
appropriateness of the proposed assignee or subtenant, including but not limited
to the intended use and/or required modification of the Premises, if any. Tenant
agrees to provide Landlord with such other or additional information and/or
documentation as may be reasonably requested by Landlord.


          (f)        Any assignee of, or subtenant under this Lease shall, by
reason of accepting such assignment or entering into such sublease, be deemed
for the benefit of Landlord, to have assumed and agreed to conform and comply
with each and every term, covenant, condition and obligation herein to be
observed or performed by Tenant during the term of said assignment or sublease,
other than such obligations as are contrary to or inconsistent with provisions
of an assignment or sublease to which Landlord has specifically consented in
writing.


          (g)        Notwithstanding anything contained herein in this Article
13 to the contrary, by execution of this Lease, Landlord shall be deemed to have
consented to a sublease of the Premises to Information Products Longmont, Inc.,
being an existing occupant of the Premises pursuant to that certain Sublease
dated September 24, 2002, by and between Tenant, as Sublandlord and Information
Products Longmont, Inc., as Subtenant for space consisting of approximately
40,431 rentable square feet of space within the Premises.


        13.3 Additional Terms and Conditions Applicable to Subletting. The
following terms and conditions shall apply to any subletting by Tenant of all or
any part of the Premises and shall be deemed included in all subleases under
this Lease whether or not expressly incorporated therein:

          (a)        Tenant hereby assigns and transfers to Landlord all of
Tenant’s interest in all rentals and income arising from any sublease of all or
a portion of the Premises heretofore or hereafter made by Tenant, and Landlord
may collect such rent and income and apply same toward Tenant’s obligations
under the Lease; provided, however, that until a Default (as defined in Section
14.1) shall occur in the performance of Tenant’s obligations under this Lease,
Tenant may, except as otherwise may be provided in this Lease, receive, collect
and enjoy the rents accruing under such sublease. Landlord shall not, by reason
of the foregoing provision except as otherwise provided in this Lease, receive,
collect and enjoy the rents accruing under such sublease. Landlord shall not, by
reason of the foregoing provision or any other assignment of such sublease to
Landlord, nor by reason of the collection of the rents from a subtenant, be
deemed liable to the subtenant for any failure of Tenant to perform and comply
with any of Tenant’s obligations to such sublease under such Sublease. Tenant
hereby irrevocably authorizes and directs any such sublease, upon receipt of a
written notice from Landlord stating that a Default exists in the performance of
Tenant’s obligations under this Lease to pay to Landlord the rents and other
charges due and to become due under the sublease. Subtenant shall rely upon any
such statement and request from Landlord and shall pay such rents and other
charges to Landlord without any obligation or right to inquire as to whether
such Default exists and notwithstanding any notice from or claim from Tenant to
the contrary, Tenant shall have no right or claim against such subtenant, or,
until the Default has been cured, against Landlord, for any such rents and other
charges so paid by said subtenant to Landlord.


15

--------------------------------------------------------------------------------



          (b)        In the event of a Default by Tenant in the performances of
its obligations under this Lease, Landlord, at its option and without any
obligation to do so, may require any subtenant to attorn to Landlord, in which
event Landlord shall undertake the obligations of the sublandlord under such
sublease from the time of the exercise of said option to the expiration of such
subleases; provided, however, Landlord shall not be liable for any prepaid rents
or security deposit paid by such subtenant to such sublandlord or for any other
prior defaults or breaches of such sublandlord under such sublease.


          (c)        Any matter or thing requiring the consent of the
sublandlord under a sublease shall also require the consent of Landlord herein.


          (d)        No subtenant under a sublease approved by Landlord shall
further assign or sublet all or any part of the Premises without Landlord’s
prior written consent, which may be granted or denied in Landlord’s sole
discretion.


14.     Default; Remedies.

        14.1 Default. A “Default” or “Event of Default” by Tenant is defined as
a failure by Tenant to observe, comply with or perform any of the terms,
covenants, conditions or rules applicable to Tenant under this Lease subject to
the notice and cure provisions contained in Section 14.1(d) below. Each one of
the following shall be an event of default:

          (a)        The abandonment of the Premises.


          (b)        Except as expressly otherwise provided in this Lease, the
failure by Tenant to make any payment of Base Rent, Tenant’s Share of Common
Area Operating Expenses, or any other monetary payment required to be made by
Tenant hereunder as and when due, the failure by Tenant to provide Landlord with
reasonable evidence of insurance or surety bond required under this Lease, or
the failure of Tenant to fulfill any obligation under this Lease which endangers
or threatens life or property, where such failure continues for a period of five
(5) days following written notice thereof by or on behalf of Landlord to Tenant.


          (c)        Except as expressly otherwise provided in this Lease, the
failure by Tenant to provide Landlord with reasonable written evidence (in duly
executed original form, if applicable) of (i) the inspection, maintenance and
service contracts required by Section 8.1(b); (ii) the rescission of an
unauthorized assignment or subletting per Section 13; (iii) a Tenancy Statement
per Sections 17 or 37; (iv) the subordination or non-subordination of this Lease
per Section 31; (v) the guaranty of the performance of Tenant’s obligations
under this Lease if required under Sections 1.11 and 37; (vi) the execution of
any document requested under Section 41 (easements); or (vii) any other
documentation or information which Landlord may reasonably require of Tenant
under the terms of this Lease, where any such failure continues for a period of
twenty (20) days following written notice by or on behalf of Landlord to Tenant.


          (d)        A Default by Tenant as to the terms, covenants, conditions
or provisions of this Lease, or of the rules adopted under Section 39 hereof
that are to be observed, complied with or performed by Tenant (Landlord hereby
acknowledges that Tenant currently complies with any rules adopted, or to be
adopted, for the Building), other than those described in Subparagraphs 14.1(a),
(b) or (c) above, where such Default continues for a period of thirty (30) days
after written notice thereof by or on behalf of Landlord to Tenant; provided,
however, that if the nature of Tenant’s Default is such that more than thirty
(30) days are reasonably required for its cure, then it shall not be deemed to
be a Breach of this Lease by Tenant if Tenant commences such cure within said
thirty (30) day period and thereafter diligently prosecutes such cure to
completion.


          (e)        The occurrence of any of the following events: (i) the
making by Tenant of any general arrangement or assignment for the benefit of
creditors; (ii) Tenant’s becoming a “debtor” as defined in 11 U.S. Code Section
101 or any successor statute thereto (unless, in the case of a petition filed
against Tenant, the same is dismissed within sixty (60) days); (iii) the
appointment of a trustee or receiver to take possession of substantially all of
Tenant’s assets located at the Premises or of Tenant’s interest in this Lease,
where possession is not restored to Tenant within thirty (30) days; or (iv) the
attachment, execution or other judicial seizure of substantially all of Tenant’s
assets located at the Premises or of Tenant’s interest in this Lease, where such
seizure is not discharged within thirty (30) days; provided, however, in the
event that any provision of this subparagraph 14.1(e) is contrary to any
applicable law, such provision shall be of no force or effect, and shall not
affect the validity of the remaining provisions.


16

--------------------------------------------------------------------------------



          (f)        The discovery by Landlord that any financial statement of
Tenant or of any Guarantor, given to Landlord by Tenant or any Guarantor, was
materially false.


          (g)        If the performance of Tenant’s obligations under this Lease
is guaranteed: (i) the death of a Guarantor; (ii) the termination of a
Guarantor’s liability with respect to the Lease other than in accordance with
the terms of such guaranty; (iii) a Guarantor’s becoming insolvent or the
subject of a bankruptcy filing; (iv) a Guarantor’s refusal to honor the
guaranty; or (v) a Guarantor’s breach of its guaranty obligation on an
anticipatory breach basis, and Tenant’s failure within sixty (60) days following
written notice by or on behalf of Landlord to Tenant of any such event, to
provide Landlord with written alternative assurances of security, which, when
coupled with the then existing resources of Tenant, equals or exceeds the
combined financial resources of Tenant and the Guarantors that existed at the
time of execution of this Lease.


        14.2 Remedies.

          (a)        If any one or more Event of Default shall happen, then
Landlord shall have the right at Landlord’s election, then or at any time
thereafter either:


          (1)(a)        Without additional demand or notice but subject to legal
process, to reenter and take possession of the Premises or any part thereof and
repossess the same as of Landlord’s former estate and expel Tenant and those
claiming possession through or under Tenant and remove the effects of both or
either, without being deemed guilty of any manner of trespass and without
prejudice to any remedies for arrears of rent or preceding breach of covenants
or conditions. Should Landlord elect to reenter, as provided in this
subparagraph (1), or should Landlord take possession pursuant to legal
proceedings or pursuant to any notice provided for by law, Landlord may, from
time to time, without terminating this Lease, relet the Premises or any part
thereof, either alone or in conjunction with other portions of the Building of
which the Premises are a part, in Landlord’s or Tenant’s name but for the
account of Tenant, for such term or terms (which may be greater or less than the
period which would otherwise have constituted the balance of the term of this
Lease) and on such conditions and upon such other terms (which may include
concessions of free rent and alteration and repair of the Premises) as Landlord,
in its reasonable discretion, may determine and Landlord may collect and receive
the rents therefor. Landlord shall in no way be responsible or liable for any
failure to relet the Premises, or any part thereof, or for any failure to
collect any rent due upon such reletting; provided, however, Landlord shall use
reasonable efforts to relet the Premises. No such reentry or taking possession
of the Premises by Landlord shall be construed as an election on Landlord’s part
to terminate this Lease unless a written notice of such intention be given to
Tenant. No notice from Landlord hereunder or under a forcible entry and detainer
statute or similar law shall constitute an election by Landlord to terminate
this Lease unless such notice specifically so states. Landlord reserves the
right following any such reentry and/or reletting to exercise its right to
terminate this Lease by giving Tenant such written notice, in which event the
Lease will terminate as specified in said notice.


          (1)(b)        If Landlord elects to take possession of the Premises as
provided in this subparagraph (1) without terminating the Lease, Tenant shall
pay to Landlord (i) the rent and other sums as herein provided, which would be
payable hereunder if such repossession had not occurred, less (ii) the net
proceeds, if any, of any reletting of the Premises after deducting all of
Landlord’s expenses incurred in connection with such reletting, including, but
without limitation, all repossession costs, brokerage commissions, legal
expenses, reasonable attorneys’ fees, expenses of employees, alteration,
remodeling, and repair costs and expenses of preparation for such reletting. If,
in connection with any reletting, the new lease term extends beyond the existing
term or the premises covered thereby include other premises not part of the
Premises, a fair apportionment of the rent received from such reletting and the
expenses incurred in connection therewith, as provided aforesaid, will be made
in determining the net proceeds received from such reletting. In addition, in
determining the net proceeds from such reletting, any rent concessions will be
apportioned over the term of the new lease. Tenant shall pay such amounts to
Landlord monthly on the days on which the rent and all other amounts owing
hereunder would have been payable if possession had not been retaken and
Landlord shall be entitled to receive the same from Tenant on each such day; or


17

--------------------------------------------------------------------------------



          (2)(a)        To give Tenant written notice of intention to terminate
this Lease on the date of such given notice or on any later date specified
therein and, on the date specified in such notice, Tenant’s right to possession
of the Premises shall cease and the Lease shall thereupon be terminated, except
as to Tenant’s liability hereunder as hereinafter provided, as if the expiration
of the term fixed in such notice were the end of the term herein originally
demised. In the event this Lease is terminated pursuant to the provisions of
this subparagraph (2), Tenant shall remain liable to Landlord for damages in an
amount equal to the present value (using a discount rate of six percent (6%)) of
the rent and other sums which would have been owing by Tenant hereunder for the
balance of the term had this Lease not been terminated less the net proceeds, if
any, of any reletting of the Premises by Landlord subsequent to such
termination, after deducting all Landlord’s expenses in connection with such
reletting, including, but without limitation, the expenses enumerated above.
Landlord shall be entitled to collect such damages from Tenant monthly on the
days on which the rent and other amounts would have been payable hereunder if
this Lease had not been terminated and Landlord shall be entitled to receive the
same from Tenant on each such day. Alternatively, at the option of Landlord, in
the event this Lease is terminated, Landlord shall be entitled to recover
forthwith against Tenant as damages for loss of the bargain and not as a penalty
an amount equal to the worth at the time of termination of the excess, if any,
of the amount of rent reserved in this Lease for the balance of the term hereof
over the then Reasonable Rental Value of the Premises for the same period plus
all amounts incurred by Landlord in order to obtain possession of the Premises
and relet the same, including attorneys’ fees, reletting expenses, alterations
and repair costs, brokerage commissions and all other like amounts. It is agreed
that the ” Reasonable Rental Value” shall be the amount of rental which Landlord
can obtain as rent for the remaining balance of the term.


          (b)        Suit or suits for the recovery of the rents and other
amounts and damages set forth hereinabove may be brought by Landlord, from time
to time, at Landlord’s election, and nothing herein shall be deemed to require
Landlord to await the date whereon this Lease or the term hereof would have
expired had there been no such default by Tenant or no such termination, as the
case may be. Each right and remedy provided for in this Lease shall be
cumulative and shall be in addition to every other right or remedy provided for
in this Lease or now or hereafter existing at law or in equity or by statute or
otherwise, including, but not limited to, suits for injunctive relief and
specific performance. The exercise or beginning of the exercise by Landlord of
any one or more of the rights or remedies provided for in this Lease or now or
hereafter existing at law or in equity or by statute or otherwise shall not
preclude the simultaneous or later exercise by Landlord of any or all other
rights or remedies provided for in this Lease or now or hereafter existing at
law or in equity or by statute or otherwise. All such rights and remedies shall
be considered cumulative and non-exclusive. All costs incurred by Landlord in
connection with collecting any rent or other amount and damages owing by Tenant
pursuant to the provisions of this Lease, or to enforce any provision of this
Lease, shall also be recoverable by Landlord from Tenant. Further, if an action
is brought pursuant to the terms and provisions of the Lease, the prevailing
party in such action shall be entitled to recover from the other party any and
all reasonable attorneys’ fees incurred by such prevailing party in connection
with such action.


          (c)        No failure by Landlord or Tenant to insist upon the strict
performance of any agreement, term, covenant or condition hereof or to exercise
any right or remedy consequent upon a Default thereof and no acceptance of full
or partial rent during the continuance of any such Default shall constitute a
waiver of any such Default or of such agreement, term, covenant, or condition.
No agreement, term, covenant, or condition hereof to be performed or complied
with and no Default thereof shall be waived, altered, or modified, except by
written instrument executed by the other party. No waiver of any Default shall
affect or alter this Lease but each and every agreement, term, covenant, and
condition hereof shall continue in full force and effect with respect to any
other then existing or subsequent Default thereof. Notwithstanding any
termination of this Lease, the same shall continue in force and effect as to any
provisions which require observance or performance by Landlord or Tenant
subsequent to such termination.


          (d)        Nothing contained in this Section 14 shall limit or
prejudice the right of Landlord to prove and obtain as liquidated damages in any
bankruptcy, insolvency, receivership, reorganization, or dissolution proceeding
an amount equal to the maximum allowed by any statute or rule of law governing
such a proceeding and in effect at the time when such damages are to be proved,
whether or not such amount be greater, equal to, or less than the amounts
recoverable, either as damages or rent, referred to in any of the preceding
provisions of this Section. Notwithstanding anything contained in this Section
to the contrary, any such proceeding or action involving bankruptcy, insolvency,
reorganization, arrangement, assignment for the benefit of creditors, or
appointment of a receiver or trustee, as set forth above, shall be considered to
be an Event of Default only when such proceeding, action, or remedy shall be
taken or brought by or against the then holder of the leasehold estate under
this Lease.”


18

--------------------------------------------------------------------------------



          (e)        Pursue any other remedy now or hereafter available to
Landlord under the laws or judicial decisions of the state wherein the Premises
are located.


          (f)        The expiration or termination of this Lease and/or the
termination of Tenant’s right to possession shall not relieve Tenant from
liability under any indemnity provisions of this Lease as to matters occurring
or accruing during the term hereof or by reason of Tenant’s occupancy of the
Premises.


        14.3 Inducement Recapture in Event of Default. Intentionally left blank.

        14.4 Late Charges. Tenant hereby acknowledges that late payment by
Tenant to Landlord of rent and other sums due hereunder will cause Landlord to
incur costs not contemplated by this Lease, the exact amount of which will be
extremely difficult to ascertain. Such costs include, but are not limited to,
processing and accounting charges, and late charges which may be imposed upon
Landlord by the terms of any ground lease, mortgage or deed of trust covering
the Premises. Accordingly, if any installment of rent or other sum due from
Tenant shall not be received by Landlord or Landlord’s designee within ten (10)
days after such amount shall be due, then, without any requirement for notice to
Tenant, Tenant shall pay to Landlord a late charge equal to five percent (5%) of
such overdue amount. The parties hereby agree that such late charge represents a
fair and reasonable estimate of the costs Landlord will incur by reason of late
payment by Tenant. Acceptance of such late charge by Landlord shall in no event
constitute a waiver of Tenant’s Default with respect to such overdue amount, nor
prevent Landlord from exercising any of the other rights and remedies granted
hereunder. In the event that a late charge is payable hereunder, whether or not
collected for three (3) consecutive installments of Base Rent, then
notwithstanding Section 4.1 or any other provision of this Lease to the
contrary, Base Rent shall, at Landlord’s option, become due and payable
quarterly in advance.

        14.5 Default by Landlord. Landlord shall not be deemed in default of
this Lease unless Landlord fails within a reasonable time to perform an
obligation required to be performed by Landlord. For purposes of this Section
14.5, a reasonable time shall in no event be less than thirty (30) days after
receipt by Landlord, and by any Lender(s) whose name and address shall have been
furnished to Tenant in writing for such purpose, of written notice specifying
wherein such obligation of Landlord has not been performed; provided, however,
that if the nature of Landlord’s obligation is such that more than thirty (30)
days after such notice are reasonably required for its performance, then
Landlord shall not be in breach of this Lease if performance is commenced within
such thirty (30) day period and thereafter diligently pursued to completion.

15.     Condemnation. If the Premises or any portion thereof are taken under the
power of eminent domain or sold under the threat of the exercise of said power
(all of which are herein called “condemnation”), this Lease shall terminate as
to the part so taken as of the date the condemning authority takes title or
possession whichever first occurs. If more than ten percent (10%) of the floor
area of the Premises or more than twenty-five percent (25%) of the portion of
the Common Areas designated for Tenant’s parking is taken by condemnation,
Tenant may, at Tenant’s option, to be exercised in writing within ten (10) days
after Landlord shall have given Tenant written notice of such taking (or in the
absence of such notice, within ten (10) days after the condemning authority
shall have taken possession) terminate this Lease as of the date the condemning
authority takes such possession. If Tenant does not terminate this Lease in
accordance with the foregoing, this Lease shall remain in full force and effect
as to the portion of the Premises remaining, except that the Base Rent shall be
reduced in the same proportion as the rentable floor area of the Premises taken
bears to the total rentable floor area of the Premises. No reduction of Base
Rent shall occur if the condemnation does not apply to any portion of the
Premises. Any award for the taking of all or any part of the Premises under the
power of eminent domain or any payment made under threat of the exercise of such
power shall be the property of Landlord, whether such award shall be made as
compensation for diminution of value of the leasehold or for the taking of the
fee, or as severance damages; provided, however, that Tenant shall be entitled
to any compensation, separately awarded to Tenant for Tenant’s relocation
expenses and/or loss of Tenant’s Trade Fixtures.

19

--------------------------------------------------------------------------------



16.     Brokers. Tenant and Landlord each represent and warrant to the other
that it has not employed any broker in regard to this Lease and/or consummation
of the transaction contemplated hereby other than Ron Webert & Mike Wafer of
Grubb & Ellis who have acted as the transaction broker in this matter and (ii)
no broker or other person, firm or entity other than said named Broker(s) is
entitled to any commission or finder’s fee in connection with said transaction.
Tenant and Landlord do each hereby agree to indemnify, protect, defend and hold
the other harmless from and against liability for compensation or charges which
may be claimed by any such unnamed broker, finder or other similar party by
reason of any dealings or actions of the indemnifying Party, including any
costs, expenses, and/or attorneys’ fees reasonably incurred with respect
thereto.

17.     Statements.

        17.1 Estoppel. Each party shall within fifteen (15) days after written
notice from the other party execute, acknowledge, and deliver to the requesting
party a statement in writing certifying that this Lease is unmodified and in
full force and effect (or, if there have been modifications, that the same is in
full force and effect as modified and stating the modifications), that there
have been no defaults thereunder by Landlord or Tenant (or, if there have been
defaults, setting forth the nature thereof), the date to which the rent and
other charges have been paid in advance, if any, and such other information as
the requesting party may request. It is intended that any such statement
delivered pursuant to this Section may be relied upon by any prospective
purchaser of all or any portion of Landlord’s interest herein or any holder of
any mortgage or deed of trust encumbering the Building Complex. Tenant’s failure
to deliver such statement within such time shall be conclusive upon Tenant that:
(i) the Lease is in full force and effect, without modification except as may be
represented by Landlord; (ii) there are no uncured defaults in Landlord’s
performance and (iii) not more than one month’s rent has been paid in advance.
Further, upon request, Tenant will supply Landlord a corporate or partnership
resolution, as the case may be, certifying that the party signing said statement
of Tenant is properly authorized to do so.

        17.2 Financial Statement. In the event Tenant is no longer a publicly
traded company or a division of, or a subsidiary of, a publicly traded company,
and if Landlord desires to finance, refinance, or sell the Premises or the
Building, or any part thereof, Tenant and all Guarantors shall deliver to any
potential lender or purchaser designated by Landlord such financial statements
of Tenant and such Guarantors as may be reasonably required by such lender or
purchaser, including but not limited to Tenant’s financial statements for the
past three (3) years. All such financial statements shall be received by
Landlord and such lender or purchaser in confidence and shall be used only for
the purposes herein set forth.

18.     Landlord’s Liability. The term “Landlord” as used herein shall mean the
owner or owners at the time in question of the fee title to the Premises. In the
event of a transfer of Landlord’s title or interest in the Premises or in this
Lease, Landlord shall deliver to the transferee or assignee (in cash or by
credit) any unused Security Deposit held by Landlord at the time of such
transfer or assignment and shall notify Tenant in writing of the name address of
such transferee. Upon such transfer or assignment and delivery of the Security
Deposit, as aforesaid, the prior Landlord shall be relieved of all liability
with respect to the obligations and/or covenants under this Lease thereafter to
be performed by the Landlord. Subject to the foregoing, the obligations and/or
covenants in this Lease to be performed by the Landlord shall be binding only
upon the Landlord as hereinabove defined.

19.     Severability. The invalidity of any provision of this Lease, as
determined by a court of competent jurisdiction, shall in no way affect the
validity of any other provision hereof.

20.     Interest on Past-Due Obligations. Any monetary payment due Landlord
hereunder, other than late charges, not received by Landlord within ten (10)
days following the date on which it was due, shall bear interest from the date
due at the prime rate charged by the largest state chartered bank in the state
in which the Premises are located plus four percent (4%) per annum, but not
exceeding the maximum rate allowed by law, in addition to the potential late
charge provided for in Section 14.4.

20

--------------------------------------------------------------------------------



21.     Time of Essence. Time is of the essence with respect to the performance
of all obligations to be performed or observed by the Parties under this Lease.

22.     Rent. All monetary obligations of Tenant to Landlord under the terms of
this Lease are deemed to be rent.

23.     No Prior or other Agreements. This Lease contains all agreements between
the Parties with respect to any maker mentioned herein, and no other prior or
contemporaneous agreement or understanding shall be effective.

24.     Notices.

        24.1 Notice Requirements. All notices required or permitted by this
Lease shall be in writing and may be delivered in person (by hand or by
messenger or courier service) or may be sent by certified or registered mail or
U.S. Postal Service Express Mail, with postage prepaid, and shall be deemed
sufficiently given if served in a manner specified in this Section 24. The
addresses noted below shall be that Party’s address for delivery or mailing of
notice purposes. Either Party may by written notice to the other specify a
different address for notice purposes, except that upon Tenant’s taking
possession of the Premises, the Premises shall constitute Tenant’s address for
the purpose of mailing or delivering notices to Tenant. A copy of all notices
required or permitted to be given to Landlord hereunder shall be concurrently
transmitted to such party or parties at such addresses as Landlord may from time
to time hereafter designate by written notice to Tenant.

If to Landlord:




If to Local Landlord:




with a
simultaneous copies
to:




and:





If to Tenant:




and:



First Industrial Development Services, Inc.
311 South Wacker Drive, Suite 4000
Chicago, Illinois 60606
Attn: Chief Operating Officer

First Industrial Realty, Inc.
5350 South Roslyn Street, Suite 240
Greenwood Village, Colorado 80111
Attn: Graham Riley



Barack Ferrazzano Kirschbaum Perlman & Nagelberg
333 West Wacker Drive, Suite 2700
Chicago, Illinois 60606
Attn: Howard Nagelberg and Suzanne Besette-Smith

Murray Franke Greenhouse List & Lippitt LLP
Granite Building, Second Floor
1228 15th Street
Denver, Colorado 80202
Attn: Thomas M. List, Esq.

Applied Films Corporation
9586 I-25 Frontage Road, Suite 200
Longmont, Colorado 80504
Attn: Mr. Lawrence D. Firestone

Varnum, Riddering, Schmidt & Howlett LLP
P.O. Box 352
333 Bridge Street, N.W.
Grand Rapids, MI 49501-0352
Attn: Steven Morren, Esq.




21

--------------------------------------------------------------------------------



        24.2 Date of Notice. Any notice sent by registered or certified mail,
return receipt requested, shall be deemed given forty-eight (48) hours after the
same is addressed as required herein and mailed with postage prepaid. Notices
delivered by United States Express Mail or overnight courier that guarantees
next day delivery shall be deemed given twenty-four (24) hours after delivery of
the same to the United States Postal Service or courier. If notice is received
on a Saturday or a Sunday or a legal holiday, it shall be deemed received on the
next business day.

25.     Waivers. No waiver by Landlord or Tenant of the Default of any term,
covenant or condition hereof by Tenant shall be deemed a waiver of any other
form covenant or condition hereof or of any subsequent Default by Tenant of the
same of any other term, covenant or condition hereof. Landlord’s consent to or
approval of any such act shall not be deemed to render unnecessary the obtaining
of Landlord’s consent to or approval or any subsequent or similar act by Tenant
or be construed as the basis of an estoppel to enforce the provision or
provisions of this Lease requiring such consent. Regardless of Landlord’s
knowledge of a Default at the time of accepting rent, the acceptance of rent by
Landlord shall not be a waiver of any Default by Landlord of any provision
hereof. Any payment given Landlord by Tenant may be accepted by Landlord on
account of moneys or damages due Landlord, notwithstanding any qualifying
statements or conditions made by Tenant in connection therewith, which such
statements and/or conditions shall be of no force or effect whatsoever unless
specifically agreed to in writing by Landlord at or before the time of deposit
of such payment.

26.     Recording. Tenant shall not record this Lease or a memorandum hereof. In
the event that Tenant violates this provision, this Lease shall be null, void
and of no further force and effect, at Landlord’s option, except that Tenant
shall be liable to Landlord as liquidated damages, in the amount of the
remaining Rent to be paid hereunder.

27.     Holdover. Tenant has no right to retain possession of the Premises or
any part thereof beyond the expiration or earlier termination of this Lease or
the early termination of Tenant’s right to occupy the Premises. In the event
that Tenant holds over in violation of this Section 27 with the consent of
Landlord, then the Base Rent payable from and after the time of the expiration
or earlier termination of this Lease shall be increased to 150% of the Base Rent
applicable during the month immediately preceding such expiration or earlier
termination or the early termination of Tenant’s right to occupy the Premises.
Nothing contained herein shall be construed as a consent by Landlord to any
holding over by Tenant.

28.     Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall, wherever possible, be cumulative with all other remedies at
law or in equity.

29.     Covenants and Conditions. All provisions of this Lease to be observed or
performed by Tenant are both covenants and conditions.

30.     Binding Effect: Choice of Law. This Lease shall be binding upon the
Parties, their personal representatives, successors and assigns and be governed
by the laws of the State of Colorado. Any litigation between the Parties hereto
concerning this Lease shall be initiated in the county in which the Premises are
located.

31.     Subordination; Attornment; Non-Disturbance

        31.1 Subordination. This Lease and any other Option granted hereby shall
be subject and subordinate to any ground lease, mortgage, deed of trust, or
other hypothecation or security device (collectively, “Security Device”) now or
hereafter placed by Landlord upon the real property of which the Premises are a
part, to any and all advances made on the security thereof, and to all renewals,
modifications, consolidations, replacements and extensions thereof. Tenant
agrees that the Lender’s holding any such Security Device shall have no duty,
liability or obligation to perform any of the obligations of Landlord under this
Lease, but that in the event of Landlord’s default with respect to any such
obligation, Tenant will give any Lender whose name and address have been
furnished Tenant in writing for such purpose notice of Landlord’s default
pursuant to Section 14.5. If any Lender shall elect to have this Lease and/or
any Option granted hereby superior to the lien of its Security Device and shall
give written notice thereof to Tenant, this Lease and such Options shall be
deemed prior to such Security Device, notwithstanding the relative dates of the
documentation or recordation thereof.

22

--------------------------------------------------------------------------------



        31.2 Attornment. Subject to the non-disturbance provisions of Section
31.3, Tenant agrees to attorn to a Lender or any other party who acquires
ownership of the Premises by reason of a foreclosure of a Security Device, and
that in the event of such foreclosure, such new owner shall not (i) be liable
for any act or omission of any prior Landlord or with respect to events
occurring prior to acquisition of ownership; (ii) be subject to any offsets or
defenses which Tenant might have against any prior Landlord; or (iii) be bound
by prepayment of more than one month’s rent.

        31.3 Non-Disturbance. With respect to Security Devices entered into by
Landlord after the execution of this Lease, Tenant’s subordination of this Lease
shall be subject to receiving assurance (“non-disturbance agreement”) from the
Lender that Tenant’s possession and this Lease, including any options to extend
the term hereof, will not be disturbed so long as Tenant is not in Default
hereof and attorns to the record owner of the Premises.

        31.4 Self-Executing. The agreements contained in this Section 31 shall
be effective without the execution of any further documents; provided, however,
that upon written request from Landlord or a Lender in connection with a sale,
financing or refinancing of the Premises, Tenant and Landlord shall execute such
further writings as may be reasonably required to separately document any such
subordination or non-subordination, attornment and/or non-disturbance agreement
as is provided for herein.

32.     Attorneys’ Fees. If any Party brings an action or proceeding to enforce
the terms hereof or declare rights hereunder, the Prevailing Party (as hereafter
defined) in any such proceeding, action, or appear thereon, shall be entitled to
reasonable attorneys’ fees. Such fees may be awarded in the same suit or
recovered in a separate suit, whether or not such action or proceeding is
pursued or decision or judgment. The term “Prevailing Party” shall include,
without limitation, a Party who substantially obtains or defeats the relief
sought, as the case may be, whether by compromise, settlement, judgment or the
abandonment by the other Party of its claim or defense. The attorneys’ fee award
shall not be computed in accordance with any court fee schedule, but shall be
such as to fully reimburse all attorneys’ fees reasonably incurred. Landlord
shall be entitled to attorneys’ fees, costs and expenses incurred to comply with
applicable statutes in the preparation and service of notices of Default and
consultations in connection therewith, whether or not a legal action is
subsequently commenced in connection with such Default.

33.     Right of Entry. Landlord and Landlord’s agents shall have the right to
enter the Premises at any time, in the case of an emergency, and otherwise at
reasonable times upon at least twenty-four (48) hours advance notice for the
purpose of showing the same to prospective purchasers, lenders, or tenants, and
making such alterations, repairs, improvements or additions to the Premises or
to the Building, as Landlord may reasonably deem necessary. Landlord may at any
time place on or about the Premises or Building any ordinary “For Sale” signs
and Landlord may at any time during the last one hundred eighty (180) days of
the term hereof place on or about the Premises any ordinary “For Lease” signs.
All such activities of Landlord shall be without abatement of rent or liability
to Tenant.

34.     Auctions. Tenant shall not conduct, nor permit to be conducted, either
voluntarily or involuntarily, any auction upon the Premises without first having
obtained Landlord’s prior written consent. Notwithstanding anything to the
contrary in this Lease, Landlord shall not be obligated to exercise any standard
of reasonableness in determining whether to grant such consent.

35.     Signage. Tenant shall not place any sign upon the exterior of the
Premises or the Building, except that Tenant may, with Landlord’s prior written
consent, install (but not on the roof) such signs as are reasonably required to
advertise Tenant’s own business so long as such signs are in a location
designated by Landlord and comply with Applicable Requirements and the signage
criteria established for the Building Complex by Landlord. Landlord hereby
approves all of Tenant’s (and the existing subtenant’s) existing signs. The
installation of any sign on the Premises by or for Tenant shall be subject to
the provisions of Section 7 (Maintenance, Repairs, Utility Installations, Trade
Fixtures and Alterations). Landlord’s sign criteria is attached hereto as part
of Exhibit D.

23

--------------------------------------------------------------------------------



36.     Termination; Merger. Unless specifically stated otherwise in writing by
Landlord, the voluntary or other surrender of this Lease by Tenant, the mutual
termination or cancellation hereof, or a termination hereof by Landlord for
Default by Tenant, shall automatically terminate any sublease or lesser estate
in the Premises; provided, however, Landlord shall, in the event of any such
surrender, termination or cancellation, have the option to continue any one or
all of any existing subtenancies. Landlord’s failure within ten (10) days
following any such event to make a written election to the contrary by written
notice to the holder of any such lesser interest, shall constitute Landlord’s
election to have such event constitute the termination of such interest.

37.     Guarantor. Intentionally left blank.

38.     Quiet Possession. Upon payment by Tenant of the rent for the Premises
and the performance of all of the covenants, conditions and provisions on
Tenant’s part to be observed and performed under this Lease and subject to the
provisions of this Lease, Tenant shall not be disturbed in its possession of the
Premises for the entire term hereof by Landlord or any other person lawfully
claiming through or under Landlord.

39.     Rules and Regulations. Tenant agrees that it will abide by, and keep and
observe all reasonable rules and regulations (“Rules and Regulations) which
Landlord may make from time to time for the management, safety, care, and
cleanliness of the grounds, the parking and unloading of vehicles and the
preservation of good order, as well as for the convenience of other occupants or
tenants of the Building and the Building Complex and their invitees.

40.     Security. Tenant hereby acknowledges that the rent payable to Landlord
hereunder does not include the cost of guard service or other security measures,
and that Landlord shall have no obligation whatsoever to provide same. Tenant
assumes all responsibility for the protection of the Premises, Tenant, its
agents and invitees and their property from the acts of third parties. Landlord
is not obligated to provide such services at any time or for any length of time.
Tenant expressly acknowledges that Landlord has not represented to Tenant that
the Building Complex is secure and Landlord shall not be responsible for the
quality of any services which may be provided hereunder or for damage or injury
to Tenant, its agents, employees, invitees or others or its betterments
contained in the Building Complex or the Premises due to the failure, action or
inaction of such persons.

41.     Reservations. Landlord reserves the right, from time to time, to grant,
without the consent or joinder of Tenant, such easements, rights of way, utility
raceways, and dedications that Landlord deems necessary, and to cause the
recordation of parcel maps and restrictions, so long as such easements, rights
of way, utility raceways, dedications, maps and restrictions do not unreasonably
interfere with the use of the Premises by Tenant. Tenant agrees to sign any
documents reasonably requested by Landlord to effectuate any such easement
rights, dedication, map or restrictions.

42.     Authority. If either Party hereto is a corporation, trust, or general or
limited partnership, each individual executing this Lease on behalf of such
entity represents and warrants that he or she is duly authorized to execute and
deliver this Lease on its behalf. If Tenant is a corporation, trust or
partnership, Tenant shall within thirty (30) days after request by Landlord,
deliver to Landlord evidence satisfactory to Landlord of such authority.

43.     Conflict. Any conflict between the printed provisions of this Lease and
the typewritten or handwritten provisions shall be controlled by the typewritten
or handwritten provisions.

44.     Offer. Preparation of this Lease by either Landlord or Tenant or
Landlord’s agent or Tenant’s agent and submission of same to Tenant or Landlord
shall not be deemed an offer to lease. This Lease is not intended to be binding
until executed and delivered by all Parties hereto.

45.     Amendments. This Lease may be modified only in writing, signed by the
parties in interest at the time of the modification. The Parties shall amend
this Lease from time to time to reflect any adjustments that are made to the
Base Rent or other rent payable under this Lease. As long as they do not
materially change Tenant’s obligations hereunder, Tenant agrees to make such
reasonable non-monetary modifications to this Lease as may be reasonably
required by an institutional insurance company or pension plan lender in
connection with the obtaining of normal financing or refinancing of the property
of which the Premises are a part.

24

--------------------------------------------------------------------------------



46.     Multiple Parties. Except as otherwise expressly provided herein, if more
than one person or entity is named herein as either Landlord or Tenant, the
obligations of such multiple parties shall be the joint and several
responsibility of all persons or entities named herein as such Landlord or
Tenant.

47.     Temperature. Tenant shall maintain the air temperature in its leased
space warm enough to prevent the freezing of plumbing and sprinkler systems, if
any.

48.     Confidentiality. Intentionally left blank.

49.     Removal of Cabling. Tenant shall be solely responsible for the cost of
installation and maintenance of any high speed cable or fiber optic that Tenant
requires in the Premises. Landlord shall provide reasonable access to the
Building’s electrical lines, feeders, risers, wiring and other machinery to
enable Tenant to install high speed cable or fiber optic to serve its intended
purpose, if any. All such cabling installed shall be tagged by Tenant at their
point of entry into the Building, at the terminal end of the cable and in the
riser closet indicating the type of cable, the Tenant’s name and the service
provided. Tenant shall be responsible for the removal of such cabling and fiber
optic installed after the Commencement Date at the termination or expiration of
the Primary Lease Term or the early termination of the Tenant’s right to occupy
the Premises. Failure to remove any abandoned or unused cabling at the
expiration or termination of the Primary Lease Term or the early termination of
Tenant’s right to occupy the Expansion Premises will be deemed to be a holdover
under Article 27 of the Lease. In the event Tenant fails to remove such cabling
as set forth herein, Landlord may, but shall not be obligated to, remove such
cabling, all at Tenant’s sole cost and expense.

50.     Termination of Existing Lease. Upon the Commencement Date, Landlord and
Tenant agree and acknowledge that that certain Lease Agreement dated January 30,
1998, by and between 9586 I-25 East Frontage Road Longmont, CO 80504 L.L.C., as
landlord (as landlord’s predecessor) and Tenant shall be deemed terminated and
that the parties shall be released from any liabilities thereunder except to the
extent those liabilities arose prior to the Commencement Date.

51.     Acquisition Contingency. This Lease is expressly contingent upon
Landlord acquiring the Building Complex and the parties acknowledge that the
Commencement Date of the Primary Lease Term shall be the date of closing of the
acquisition of the Building Complex by Landlord. In the event Landlord fails to
close on its anticipated acquisition of the Building Complex, then this Lease
shall be null and void and of no force or effect.

52.     Counterpart Signatures. This Lease may be executed in counterparts.

25

--------------------------------------------------------------------------------



The parties hereto have executed this Lease to be effective on the date and year
first above written.

LANDLORD:
First Industrial Development Services, Inc., a Maryland
corporation
By: First Industrial Realty Trust, a Maryland corporation
its general partner

By: ___________________________________________
      David P. Draft
Its: Executive Vice President of Operations

Address: 311 Wacker Drive, Suite 400
                Chicago, IL 60606-6619

Phone: 312-344-4330
Fax: 312-895-9330 TENANT:
Applied Films Corporation, a Colorado
corporation



By:___________________________________
      Lawrence D. Firestone
Its: CFO

Address: 9586 I-25 Frontage Road, Suite 200
                 Longmont, Colorado 80504

Phone: 303-774-3246
Fax: 303-678-9275


26

--------------------------------------------------------------------------------




EXHIBITS

Exhibit A       -
Exhibit B       -
Exhibit C       -
Exhibit D       - Depiction of Premises
The Building Complex
Sign Criteria
Broom Clean




27

--------------------------------------------------------------------------------




EXHIBIT A


DEPICTION OF PREMISES







28

--------------------------------------------------------------------------------




EXHIBIT B


THE BUILDING COMPLEX







29

--------------------------------------------------------------------------------




EXHIBIT C


SIGN CRITERIA

        These criteria have been established for the purpose of assuring a
quality business park and for the mutual benefit of all Tenants. Conformance
will be strictly enforced, and any installed nonconforming or unapproved signs
must be brought in conformance at the expense of the Tenant. ANY SIGN THAT DOES
NOT CONFORM TO THESE REGULATIONS WILL BE REMOVED AND REPLACED WITH A CONFORMING
SIGN AT TENANT’S EXPENSE.

        It will be the sole responsibility of the Tenant to conform to the terms
of this Sign Criteria as follows:

        A. General Requirements:              

          1.        Within thirty (30) days after execution of this Lease,
Tenant will provide, at its sole cost and expense, the Tenant’s portion of the
sign in conformance with the criteria below.


          2.        The sign base complete with the unit number has been
provided on the building. The sign base is the property of the Landlord.


          3.        Tenant identification shall be restricted to the Tenant
portion of the sign except for item “B” below.


          4.        The lettering/logo and installation of the Tenant portion of
the sign on the sign base shall be paid for by Tenant and remain the property of
Landlord. All letters and other scripting shall be consistent in color and style
with the lettering on the base and in good taste, in the opinion of Landlord.


          5.        Tenant shall submit to Landlord for its approval all copy
and/or logo prior to installation of the Tenant portion of the sign.


          6.        Upon Lease termination, Tenant shall remove its sign and
return the premises to their original condition.


          7.        No electrical or audible signs will be allowed.


          8.        Except as provided herein, no banners, pennants, placards,
freestanding signs, or signs affixed to automobiles or trailers are allowed on
the building, in the landscaped areas, or on streets or parking area. The
restriction pertaining to automobiles or trailers does not apply to magnetic or
painted identification signs placed on company or private vehicles for use in
the normal course of business.


          9.        All signs will be reviewed for conformance with this
criteria and overall aesthetics and design quality. Approval or disapproval of
sign submittals based on aesthetics shall remain the sole right of the Landlord.


          10.        Each Tenant shall submit or cause to be submitted to
Landlord for approval before fabrication at least four (4) copies of detailed
drawings indicating location, size, layout, design and color of the proposed
signs, including all lettering and/or graphics.


          11.        All permits for signs and their installation shall be
obtained by the Tenant or their representative at Tenant’s cost and expense and
will comply with all appropriate government requirements. Nothing in this
criteria shall imply a waiver of requirements by the local authorities.


          12.        Tenant shall be responsible for the fulfillment of all
requirements and specifications.


30

--------------------------------------------------------------------------------



          13.        All signs shall be constructed and installed at Tenant’s
expense.


        B. Specific Requirements: N/A

LANDLORD:
First Industrial Development Services, Inc., a Maryland
corporation
By: First Industrial Realty Trust, a Maryland corporation
its general partner

By: ___________________________________________
      David P. Draft
Its: Executive Vice President of Operations

Address: 311 Wacker Drive, Suite 400
                Chicago, IL 60606-6619

Phone: 312-344-4330
Fax: 312-895-9330 TENANT:
Applied Films Corporation, a Colorado
corporation



By:___________________________________
      Lawrence D. Firestone
Its: CFO

Address: 9586 I-25 Frontage Road, Suite 200
                 Longmont, Colorado 80504

Phone: 303-774-3246
Fax: 303-678-9275




31

--------------------------------------------------------------------------------




EXHIBIT D


BROOM CLEAN CONDITION AND REPAIR REQUIREMENTS

        Upon return of the Premises to Landlord at the end of the Term, the
Premises condition should be as follows:

o   All walls must be clean and free of holes


o    Overhead door must be free of any broken panels, cracked lumber or dented
panels. The overhead door springs, rollers, tracks, motorized door operator, and
all other items pertaining to the overhead door must also be in good working
condition.


o    HVAC System must be in good working order. Filters must be changed, and all
thermostats must be in working order. Tenant must supply Landlord with
maintenance records if maintenance is performed by Tenant.


o   All floors (warehouse and office) must be clean and free of excessive dust,
dirt, grease, oil and stains.


o   Replace broken ceiling tiles.


o   All trash must be removed from both inside and outside of the Building.


o   All light bulbs and ballasts must be working.


o   All signs in front of Building and on glass entry door and rear door must be
removed.


o   Hot water heater operable.


o   All plumbing fixtures, equipment and drains must be clean and in working
order.


o   Windows must be clean.


o   All mechanical and electrical systems must be in good working condition.


o   All roof top installations must be removed and repairs to the roofing system
completed.


o   All blinds and window coverings in good working order.


o   Provide Landlord with keys to all doors and locks.


o   Alarm systems deactivated and or removed.


o   All emergency and exit lights should be in good working order.


o   All fire protection equipment and systems should be in good working
condition.


o    All required restoration and repair work shall be performed at the sole
option of First Industrial Realty.


LANDLORD:
First Industrial Development Services, Inc., a Maryland
corporation
By: First Industrial Realty Trust, a Maryland corporation
its general partner

By: ___________________________________________
      David P. Draft
Its: Executive Vice President of Operations

Address: 311 Wacker Drive, Suite 400
                Chicago, IL 60606-6619

Phone: 312-344-4330
Fax: 312-895-9330 TENANT:
Applied Films Corporation, a Colorado
corporation



By:___________________________________
      Lawrence D. Firestone
Its: CFO

Address: 9586 I-25 Frontage Road, Suite 200
                 Longmont, Colorado 80504

Phone: 303-774-3246
Fax: 303-678-9275


32

--------------------------------------------------------------------------------




FIRST AMENDMENT TO SINGLE-TENANT LEASE

        This First Amendment to Single-Tenant Lease (this “Amendment”) is made
and entered into this 1st day of December, 2005, by and between FIRST INDUSTRIAL
DEVELOPMENT SERVICES, INC., a Maryland corporation (“Landlord”), and APPLIED
FILMS CORPORATION (“Tenant”).


RECITALS

        WHEREAS, Landlord and Tenant have previously executed and entered into
that certain Single-Tenant Lease (the “Lease”) for the property commonly known
as 9586 I-25 Frontage Road, Longmont, Colorado; and

        WHEREAS, Landlord and Tenant desire to amend and modify certain terms
and conditions of the Lease.

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are acknowledged hereby, Landlord and Tenant agree as
follows:

          1.    Defined Terms; Recitals. Capitalized terms used herein and not
otherwise defined shall have the meanings respectively ascribed to them in the
Lease. The foregoing recitals are hereby incorporated into the body of this
Amendment as if more specifically re-written and re-stated herein.


          2.    Term. Section 1.5 of the Lease is hereby deleted in its entirety
and replaced with the following:


          “1.5 Term. Five (5) years and five (5) months (“Primary Lease Term”)
commencing on the date of the acquisition of the Building by Landlord
(“Commencement Date”), anticipated to be December 21, 2005, and ending a full
five (5) years and five (5) months thereafter (“Expiration Date”), anticipated
to be May 20, 2011.”


          3.    Rent Schedule. The following language: “months 61-66” contained
in Section 1.7 of the Lease is hereby deleted and replaced with “months 61-65".


          4.    Amendment. Except as amended hereby, the Lease shall be and
remain in full force and effect.


          5.    Counterparts; Facsimile. This Amendment may be executed in any
number of identical counterparts, all of which, when taken together, shall
constitute the same instrument. A facsimile copy of this Amendment shall be
deemed an original for all relevant purposes.


[Signature Page to Follow]

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have executed this Amendment as of the
date first above written.

TENANT:

APPLIED FILMS CORPORATION


By:____________________________________________________
Name:__________________________________________________
Title:_________________________________________________
LANDLORD:

FIRST INDUSTRIAL DEVELOPMENT SERVICES, INC., a Maryland corporation


By:____________________________________________________
Name:__________________________________________________
Title:_________________________________________________
